    Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 1 of 94 PageID #:497




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                   )
 PATRICIA LOWRY, individually and on               )   Case No: 20-cv-01939
 behalf of all others similarly situated,          )
                                                   )   CONSOLIDATED AMENDED CLASS
         Plaintiff,                                )   ACTION COMPLAINT FOR
                                                   )   VIOLATIONS OF THE FEDERAL
         v.                                        )   SECURITIES LAWS
                                                   )
 RTI SURGICAL HOLDINGS, INC.,                      )   Honorable Matthew F. Kennelly
 CAMILLE I. FARHAT, BRIAN K.                       )
 HUTCHISON, JONATHON M. SINGER,                    )   CLASS ACTION
 ROBERT P. JORDHEIM, and                           )
 JOHANNES W. LOUW,                                 )   JURY TRIAL DEMANDED
                                                   )
         Defendants.                               )


       Lead Plaintiff Rosy Yeretsian (“Plaintiff”), by her undersigned attorneys, individually and

on behalf of all other persons similarly situated, alleges the following based upon personal

knowledge as to Plaintiff’s own acts, and information and belief as to all other matters, based upon,

inter alia, the investigation conducted by and through Plaintiff’s attorneys, which included, among

other things, a review of Defendants’ public documents, conference calls and announcements

made by Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire

and press releases published by and regarding Surgalign Holdings, Inc. (formerly RTI Surgical

Holdings, Inc.) (“RTI” or the “Company”), interviews with former employees of the Company

and relevant third party entities, analysts’ reports and advisories about the Company, and

information readily obtainable on the Internet. Plaintiff believes that substantial evidentiary

support will exist for the allegations set forth herein after a reasonable opportunity for discovery.
    Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 2 of 94 PageID #:498




                                  NATURE OF THE ACTION

       1.      This is a federal securities class action brought on behalf of a class consisting of all

persons and entities that purchased or otherwise acquired RTI common stock from March 7, 2016

through March 27, 2020, both dates inclusive (the “Class Period”), seeking to recover compensable

damages caused by Defendants’ violations of Sections 10(b) and 20(a) of the Securities Exchange

Act of 1934 (“the Exchange Act”) (the “Class”).

       2.      During the Class Period, Defendants assured the market that (i) RTI recognized

revenue in accordance with contractual arrangements between the Company and its customers; (ii)

RTI’s internal controls over financial reporting were effective; and (iii) RTI’s public disclosures

were complete.

       3.      In reality, the exact opposite was true: RTI improperly recognized and reported

revenue for contractual arrangements – primarily arrangements related to its most critical segment,

i.e., its original equipment manufacturer (“OEM”) business.

       4.      At the heart of RTI’s revenue recognition manipulation was the practice of

“revenue smoothing,” through which the Company regularly shipped products to customers early

so that management could hit quarterly revenue targets. “Revenue smoothing” included fraudulent

conduct on the part of RTI leadership – including the Individual Defendants – that ranged from

prodding account managers to ask customers to accept early shipments for purchase orders to

ordering shipments to go out early without the customer’s permission. Defendants’ fraud was

twofold in that they misrepresented both the manner in which RTI recognized revenue and RTI’s

revenue numbers.

       5.      In post-Class Period disclosures, the Company admitted to its fraudulent revenue

recognition practices. Moreover, multiple knowledgeable former RTI employees, as well as an




                                                  2
    Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 3 of 94 PageID #:499




employee of Medtronic, PLC (“Medtronic”), RTI’s most important customer, attested to those

practices. See ¶¶88-92, infra.

       6.       Towards the end of the Class Period, RTI’s deceptive accounting treatment began

to materialize in the form of the following adverse developments:

               an SEC investigation into the Company’s accounting practices;

               an internal investigation by the Company’s Audit Committee;

               RTI’s inability to timely file its annual report for fiscal year 2019;

               the need to restate several years of SEC filings deemed incorrect and unreliable to
                the tune of millions of dollars;

               the Company’s acknowledgement that its internal controls were ineffective;

               the abrupt departure of the Company’s recently-appointed CFO;

               RTI’s citation for breaching its much-publicized agreement to sell its OEM
                business;

               RTI’s being compelled to reduce the sale price of its OEM business by $40 million;

               RTI’s loss of a previously-negotiated ownership stake in the go-forward OEM
                business; and

               the postponement of RTI’s annual meeting of shareholders.

       7.       On March 16, 2020, after the market closed, RTI disclosed that it could not timely

file its annual report on Form 10-K for fiscal year 2019 due to ongoing investigations regarding

revenue recognition by the SEC and the Audit Committee.

       8.       On this news, RTI’s stock price fell $0.76 per share, nearly 28%, to close at $1.99

per share on March 18, 2020, on unusually heavy trading volume.

       9.       On March 20, 2020, RTI revealed, just before the market closed, that as a result of

the Company’s delay in filing its Form 10-K, the Company was not in compliance with the




                                                   3
    Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 4 of 94 PageID #:500




NASDAQ’s listing requirements. Later that evening, RTI announced that Defendant Louw would

be departing the Company no later than April 8, 2020 .

        10.    Following the March 20 disclosure, shares fell $0.44 per share, or 19.6%, to close

at $1.80 on March 23, 2020.

        11.    Finally, before the market opened on March 30, 2020, the Company disclosed that,

due to the failure to timely file a proxy statement with the SEC, RTI was in breach of its agreement

to sell its OEM business to Montagu Private Equity LLP (“Montagu”), a private European equity

firm.

        12.    In response, RTI shares fell $0.20 per share, or 11%, to close at $1.68 on March 30,

2020.

        13.    On April 9, 2020, the Company filed a current report on a Form 8-K with the SEC

announcing that the internal audit investigation remained ongoing and that investors should no

longer rely on prior financial reports and reports concerning the internal controls over financial

reporting for the fiscal years ended December 31, 2014, 2015, 2016, 2017 and 2018, and RTI’s

unaudited financial statements for the quarterly periods for 2016-2018, and the nine months ended

September 30, 2019. RTI further announced its impending plans to restate its previously released

financial statements.

        14.    Critically, the April 9 announcement included RTI’s admission that “goods were

delivered early without obtaining the customers’ affirmative approval,” thus leading to improper

revenue recognition, and that improper adjustments had been made for product returns. 1 Multiple

former employees of RTI corroborated RTI’s admission. RTI’s admitted practice of delivering




1
        Unless otherwise noted, all emphasis is added.

                                                 4
    Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 5 of 94 PageID #:501




goods without customer approval is also supported and corroborated by the testimony of multiple

former RTI employees.

        15.      On June 8, 2020, RTI filed its restated financial statements for the previously

disclosed periods, impacting various line items including revenue, operating expenses, accounts

receivable, inventories, and accounts payable. RTI also identified material weaknesses, including

that “the tone from executive management was insufficient to create the proper environment for

effective internal control over financial reporting” and that “the Company’s formal [Sarbanes-

Oxley Act of 2002] compliance program did not have sufficient scope and focus on the key

financial reporting risks.”

        16.      The same day, the Company filed its belated 2019 annual report, which restated

certain financial items that were previously reported in quarterly reports for fiscal 2019. It further

identified “errors [that] were made in connection with the recording of the acquisition of Paradigm

Spine, LLC in 2019.”

        17.      On June 29, 2020, the Company disclosed that the Audit Committee’s internal

investigation, had established, inter alia, that:

             revenue for certain invoices should have been recognized at a later date than
              when originally recognized;

             in response to binding purchase orders from certain OEM customers, goods
              were shipped and received by the customers before requested delivery dates
              and agreed-upon delivery windows; and

             in many instances, the OEM customers requested or approved the early
              shipments, but the Company determined that on other occasions the goods
              were delivered early without obtaining the customers’ affirmative approval.
              Some of those unapproved shipments were shipped by employees in order to
              generate additional revenue and resulted in shipments being pulled from a
              future quarter into an earlier quarter.

        18.      More recently, on August 12, 2020, RTI admitted that the material weaknesses

identified in the Company’s restatement still “have not been remediated as of June 30, 2020.”


                                                    5
    Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 6 of 94 PageID #:502




        19.      As a result of Defendants’ false and/or misleading statements, RTI common stock

traded at inflated prices during the Class Period. After disclosure of Defendants’ false and

misleading statements and/or materialization of Defendants’ concealed risks, RTI stock suffered a

precipitous decline in market value, thereby causing significant losses and damages to Plaintiff

and the Class.

                                  JURISDICTION AND VENUE

        20.      The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. § 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder (17

C.F.R. § 8 240.10b-5).

        21.      This Court has jurisdiction over the subject matter of this action pursuant to § 27 of

the Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331.

        22.      Venue is proper in this District pursuant to §27 of the Exchange Act, 15 U.S.C.

§78aa and 28 U.S.C. §1391(b), as the Company conducts business and is headquartered in this

District.

        23.      In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mail, interstate telephone communications and the

facilities of the national securities exchange.

                                              PARTIES

        24.      Plaintiff acquired RTI common stock at artificially inflated prices during the Class

Period and was damaged upon the revelation of the alleged disclosures and/or materialization of

Defendants’ concealed risks.




                                                   6
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 7 of 94 PageID #:503




       25.    Defendant RTI purports to operate as a surgical implant company that designs,

develops, manufactures, and distributes biologic, metal, and synthetic implants worldwide. RTI is

a Delaware corporation maintaining its headquarters at 520 Lake Cook Road, Suite 315, Deerfield,

Illinois. During the Class Period, RTI’s securities traded on the NASDAQ under the ticker symbol

“RITX.” Post-restatement, the Company was renamed Surgalign Holdings, Inc., and currently

trades on the NASDAQ under the ticker “SRGA.”

       26.    On March 8, 2019, RTI Surgical, Inc. acquired – via a merger-and-acquisition

transaction – Paradigm Spine, LLC, a company focused on spinal infusion technology. The

resultant company reorganized itself as RTI Surgical Holdings, Inc.

       27.    Defendant Camille I. Farhat (“Farhat”) has served as the Company’s Chief

Executive Officer (“CEO”) since March 2017.

       28.    Defendant Brian K. Hutchison (“Hutchison”) served as the Company’s CEO from

December 2001 until December 2016.

       29.    Defendant Jonathon M. Singer (“Singer”) has served as the Company’s Chief

Financial Officer (“CFO”) and Administrator since September 2017. On January 10, 2020, RTI

promoted Defendant Singer to Chief Operating Officer (“COO”), contingent and effective upon

the Company’s proposed sale of its OEM business. Less than three weeks before the disclosure

that marked the end of the Class Period, Defendant Singer sold 11,450 Company shares on inside

information, for a gain of approximately $44,444.

       30.    Defendant Robert P. Jordheim (“Jordheim”) served as the Company’s Executive

Vice President and CFO from July 2013 until September 2017, and interim CEO from December

2016 until March 2017.




                                               7
    Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 8 of 94 PageID #:504




       31.       Defendant Johannes W. Louw (“Louw”) served as the Company’s Vice President

of Financial Planning and Analysis from September 2018 until April 2020, when he was

terminated from RTI. On January 10, 2020, less than three months prior to Defendant Louw’s

termination, RTI promoted him to CFO, contingent and effective upon the Company’s proposed

sale of its OEM business.

       32.       Defendants Farhat, Hutchinson, Singer, Jordheim, and Louw are sometimes

referred to herein as the “Individual Defendants.”

       33.       Each of the Individual Defendants:

                directly participated in the management of the Company;

                was directly involved in the day-to-day operations of the Company at the
                 highest levels;

                was privy to confidential proprietary information concerning the Company
                 and its business and operations;

                was directly or indirectly involved in drafting, producing, reviewing and/or
                 disseminating the false and misleading statements and information alleged
                 herein;

                was directly or indirectly involved in the oversight or implementation of the
                 Company’s internal controls;

                was aware of or recklessly disregarded the fact that the false and misleading
                 statements alleged herein were being issued about the Company; and/or

                approved or ratified said false and misleading statements about the
                 Company in violation of the federal securities laws.

       34.       RTI is liable for the acts of the Individual Defendants and its employees under the

doctrine of respondeat superior and common law principles of agency as all of the wrongful acts

complained of herein were carried out within the scope of their employment with authorization.

       35.       The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to RTI under respondeat superior and agency principles.



                                                   8
    Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 9 of 94 PageID #:505




       36.       Defendant RTI and the Individual Defendants are referred to herein, collectively,

as the “Defendants.”

                                SUBSTANTIVE ALLEGATIONS

                                      Company Background

       37.       RTI is a global provider of biologic, metal and synthetic implants, which are used

in sports medicine, general surgery, spine, orthopedic and trauma procedures.

       38.       RTI came into existence in 1998 as a spin off from the University of Florida, which

transferred its tissue allograft procedures, associated equipment, and agreements to a newly formed

company, Regeneration Technologies.

       39.       Regeneration Technologies went public in 2000 and subsequently experienced a

measure of success with its allograft technologies. In February 2008, the Company formed RTI

Biologics, which specialized in sterile biologic implants for surgeries. In 2013, The Company

purchased Pioneer Surgical Technology, which expanded the Company’s product portfolio to

include metal and synthetic based implants. By this time, the Company was known as RTI

Surgical, Inc.

       40.       Before and during the Class Period, the Company had four main lines of businesses

comprised of four franchises: (i) spine; (ii) sports; (iii) OEM; and (iv) international.

       41.       During the Class Period, OEM accounted for the largest portion of the Company’s

overall revenue within its franchises. During the fiscal year ended December 31, 2018, for

example, OEM reportedly accounted for 43% of RTI’s total revenues.

       42.       Prior to the submission of the Company’s annual report in March 2018, RTI

referred to “OEM Channels” as “Commercial Channels.”




                                                  9
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 10 of 94 PageID #:506




       43.     During the Class Period, Defendants regularly informed investors that they were in

the process of implementing – or had implemented – ASC 606, a new accounting measure. By

their own admission, this required Defendants to perform a detailed review of RTI’s agreements,

review all types of customer contracts, and go through the five step process outlined in the new

revenue recognition standard for each type of contract.

       44.     During the Class Period, Defendants repeatedly informed investors and analysts

that they would undertake, and were undertaking, a comprehensive strategic review of the

company’s business lines and operations to leverage the company’s expertise, technology and

products and to identify opportunities that could generate the most value for RTI’s customers,

employees, and shareholders.

       45.     On March 8, 2019, RTI Surgical, Inc. acquired Paradigm Spine, LLC, a motion

preservation and non-fusion spinal implant technology company, and reorganized as RTI Surgical

Holdings, Inc, the corporate Defendant here. Thereafter, RTI Surgical, Inc. became a wholly

owned subsidiary of Defendant RTI, a successor reporting company.

       46.     In the fourth quarter of 2019, RTI reorganized to operate under two operating

segments: Global Spine and Global OEM. The Global Spine segment focused on sales,

distribution, and research and development activities for the global spine market, whereas the

Global OEM segment focused on the design, development, and manufacturing of biologics and

hardware medical technology.

         The Company Fraudulently Manipulation the OEM Business’s Revenues

       47.     Despite reporting record results for the OEM business in second quarter 2019, the

Company announced on January 13, 2020 that it had entered into a “definitive agreement” to sell

its OEM Business to Montagu.




                                               10
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 11 of 94 PageID #:507




       48.     Shares of RTI jumped over 63%, from $2.76 per share to $4.51 per share, upon the

announcement of the deal.

       49.     According to Defendants, the sale meant that RTI would become a pure play on its

smaller spine business, combined with a very large net cash position. Defendant Farhat publicly

claimed to be “excited” by the value created by the OEM transaction.

       50.     The Company had other reasons to jettison what it had portrayed to investors as its

most profitable segment. Unbeknownst to investors, RTI, as early as 2014, had been improperly

recognizing and reporting revenue for certain contractual arrangements, primarily with customers

in the Company’s core OEM business.

       51.     RTI leadership regularly prodded account managers to ask customers to accept

early shipments for purchase orders so that RTI could hit its revenue targets. Where that option

was unavailable, management went so far as to order shipments to go out early without the

customer’s permission.

       52.     Through that conduct, RTI portrayed potential future sales as current sales. As a

result, RTI consistently manipulated its reported revenues and other material financial metrics

during each quarter and fiscal year (see ¶¶225-237, infra). Simply put, RTI reported to investors

that, during a financial period, the Company had made more sales than the Company, in fact, had

made during that period. Moreover, RTI’s scheme perpetuated, with each subsequent financial

period requiring fraudulent reporting to maintain the optics of profitability.

       53.     As the Company entered a new financial period, Defendants had previously [and

improperly] recognized some of the sales and revenues that should have been reported for that

period. Deprived of those sales, the current financial period faced worse results. Therefore,

Defendants, once again, had to take sales slated for a future financial period and, instead,




                                                 11
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 12 of 94 PageID #:508




improperly book those sales in the current period. As a consequence, RTI’s financials remained

materially inaccurate, violated the relevant accounting policies and principles (see ¶¶54-66), and

provided investors with a materially misleading understanding of RTI’s business.

                         Relevant Accounting Policies and Principles

         1.    GAAP Requirements Generally

         54.   Generally Accepted Accounting Principles (“GAAP”) are the principles recognized

by the accounting profession as the conventions, rules, and procedures necessary to define

accepted accounting practices at a particular time, against which financial presentations should be

measured. GAAP are the official accounting standards and have been codified and are primarily

promulgated by the Financial Accounting Standards Board (“FASB”).

         55.   The SEC requires that public companies present financial statements in accordance

with GAAP. SEC Regulation S-X (17 C.F.R. § 210.4-01(a)(1)) states that financial statements

filed with the SEC that are not prepared in compliance with GAAP are presumed to be misleading

and inaccurate, despite footnotes and other disclosures.

         56.   Regulation S-X also requires that interim financial statements comply with GAAP,

with the exception that interim financial statements need not include disclosures that would be

duplicative of disclosures accompanying annual disclosures, pursuant to 17 C.F.R. § 210.10-01(a).

         2.    Accounting Standards Governing Restatements

         57.   A restatement is a revision of a previously issued financial statement to correct an

error.

         58.   GAAP rules governing the circumstances under which an entity should or must

correct and/or amend previously issued financial statements, are reflected primarily in ASC 250,

Accounting Changes and Error Corrections. An “Error in Previously Issued Financial Statements”




                                                12
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 13 of 94 PageID #:509




is defined as:

        An error in recognition, measurement, presentation, or disclosure in financial
        statements resulting from mathematical mistakes, mistakes in the application of
        generally accepted accounting principles (GAAP), or oversight or misuse of facts
        that existed at the time the financial statements were prepared. A change from an
        accounting principle that is not generally accepted to one that is generally accepted
        is a correction of an error.

        3.       Relevant Internal Control Standards

        59.      Management plays a critical role in the operation and growth of a company, such

as establishing the internal control environment within which employees function. The Committee

of Sponsoring Organizations of the Treadway Commission Report (“COSO Report”) defines

internal control as a process that is “designed to provide reasonable assurance regarding the

achievement of objectives” related to the effectiveness and efficiency of operations, the reliability

of financial reporting, and compliance with applicable laws and regulations. COSO Report,

Executive Summary. RTI indicated in its public Class Period filings that its management evaluates

internal controls according to the standards of the COSO Report.

        60.      Generally accepted auditing standards (“GAAS”) outline the responsibilities of an

auditor of an entity’s financial statements (among other things), but also explains that management

is responsible for the preparation of those financial statements. It states, in relevant part:

        The financial statements are management’s responsibility. The auditor’s
        responsibility is to express an opinion on the financial statements. Management is
        responsible for adopting sound accounting policies and for establishing and
        maintaining internal control that will, among other things, initiate, record,
        process, and report transactions (as well as events and conditions) consistent with
        management’s assertions embodied in the financial statements. The entity’s
        transactions and the related assets, liabilities, and equity are within the direct
        knowledge and control of management. The auditor’s knowledge of these matters
        and internal control is limited to that acquired through the audit. Thus, the fair
        presentation of financial statements in conformity with generally accepted
        accounting principles is an implicit and integral part of management’s
        responsibility. (Auditing Standard (“AS”) 1001.03.)




                                                  13
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 14 of 94 PageID #:510




       61.      Management is responsible for establishing and maintaining adequate internal

control over financial reporting as defined in Rule 13a-15(f) under the Exchange Act. The

Company’s internal control over financial reporting is designed to provide reasonable assurance

regarding the reliability of financial reporting and the preparation of financial statements for

external purposes in accordance with GAAP.

       62.      The term “reliable,” as used in the COSO Report, requires that financial statements

prepared for external purposes be fairly presented in conformity with GAAS and regulatory

requirements. The requirement of reliable financial reporting applies to published financial

statements, including interim and consolidated financial statements, and selected financial data,

such as earnings releases, derived from these financial statements.

       63.      Internal control over financial reporting, as defined in Rules 13a-15(f) and 15d-

15(f) under the Exchange Act, is a process designed by, or under the supervision of, the CEO and

CFO and is effected by the Board of Directors, management and other personnel to provide

reasonable assurance regarding the reliability of financial reporting and the preparation of financial

statements for external reporting purposes in accordance with U.S. GAAP. Internal control over

financial reporting includes those policies and procedures that:

            pertain to the maintenance of records that, in reasonable detail, accurately and
             fairly reflect the transactions and dispositions of the assets of the Company;

            provide reasonable assurance that transactions are recorded as necessary to
             permit preparation of financial statements in accordance with US GAAP, and
             that the receipts and expenditures of the Company are being made only in
             accordance with appropriate authorization of management and the board of
             directors; and

        provide reasonable assurance regarding prevention or timely detection of
             unauthorized acquisition, use or disposition of the Company’s assets that could
             have a material effect on the financial statements.




                                                 14
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 15 of 94 PageID #:511




       64.     The COSO Report recognizes that the chief executive officer sets the “tone at the

top” that affects integrity, ethics, and other factors of a positive control environment. “In any

organization, ‘the buck stops’ with the chief executive. He or she has ultimate ownership

responsibility for the internal control system …. The influence of the CEO on an entire

organization cannot be overstated.” COSO Report, Chapter 8, p. 84. The chief executive fulfills

this duty by providing leadership and direction to senior managers and reviewing the way they are

controlling the business.

       65.     The Company’s Code of Conduct provided, at all relevant times, that each

employee must “[p]rovide full, fair, accurate, timely and understandable disclosure in reports and

documents that the Company files or submits to the Securities and Exchange Commission and in

other public communications made by the Company.”

       66.     The Company’s Code of Conduct required, at all relevant times, that each employee

must “[r]ecognize and report possible violations of this Code, as well as all policies, guidelines,

applicable laws and regulatory requirements under which the Company operates.”

                      Statements of Former and Third-Party Employees

       67.     Former Employee (“FE”) 1, was Director of Corporate Accounts at RTI Surgical

from September 2010 to January 2015. FE1 was based in Chicago, Illinois, and reported to Mike

LaPrade (“LaPrade”), Vice-President and General Manager of Sales, Sales Training, Sales

Operations, Strategic Marketing – General Surgery Division.

       68.     FE1 stated that, on orders from top executives, RTI Surgical regularly asked its

largest customer, Medtronic, to accept shipment of orders earlier than planned so that the order

would come in before the end of a quarter.




                                                15
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 16 of 94 PageID #:512




       69.     In one instance, FE1 was instructed to ask Medtronic if RTI could ship an order

worth $2 to $3 million early, but FE1’s contact at Medtronic, after asking his boss, said Medtronic

did not want it early. RTI, however, shipped the order early anyway. FE1 was later subject to

complaints from Medtronic about the early shipping that were ultimately resolved by FE1’s

superiors at RTI.

       70.     FE1 personally heard Steven Hansen, who was responsible for RTI’s account with

Stryker Corporation (“Stryker”), a medical technology company, complain that he was having

trouble getting business from Stryker and that RTI’s requests to send orders early and delay orders

were making things more difficult.

       71.     In 2013, FE1 confronted FE1’s boss, LePrade, about the inappropriate “income

smoothing” at RTI that was being done to present a better picture to investors. “Income

smoothing,” according to FE1, refers to the practice of pushing orders ahead and holding orders

behind to help with earnings calls and financial reporting. LePrade shrugged in response to FE1’s

allegations, but, shortly thereafter, the SEC initiated an investigation of RTI’s practices.

       72.     FE2 was a Senior Executive Assistant at RTI from 2000 to February 2017, and was

based at the Company’s headquarters in Alachua, Florida.

       73.     While serving as executive assistant to the Executive Vice President of Commercial

Distribution (OEM customers), Robby Lane (“Lane”), FE2 sat in on two to three meetings during

which Lane discussed the practice of early shipping to RTI customers. In addition to Lane and

FE2, these meetings were attended by Cristina Slade, a brand manager; Michael Emokpae, a high-

level executive in the finance department who reported to Defendant Louw; aa well as FE1, the

account manager responsible for Medtronic whose testimony FE2 corroborates.




                                                 16
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 17 of 94 PageID #:513




           74.   FE2 explained that the conversations in question took place during a series of

regular weekly meetings in which attendees provided updates about their areas of responsibility.

The in-person meetings took place around a table in the center of the commercial division’s office

in Alachua, while attendees like FE1, who was located in Chicago, attended the meetings via video

conference.

           75.   FE3 worked at RTI Surgical for fifteen years and reported to Defendant Hutchison

during that time. FE3 was hired in 2002 to run the tissue donation business, but he was soon also

running sales and marketing the for-profit side of RTI, then known as Regeneration Technologies.

           76.   Later, FE3 had expanded responsibilities for managing revenue: for a time,

everyone in the company reported to FE3 with the exception of the CFO.

           77.   FE3’s employment with RTI ended in November 2017.

           78.   Corroborating FE1 and FE2, FE3 confirmed it was commonplace for RTI to ship

orders early to customers so the Company could meet monthly and quarterly revenue targets.

           79.   FE3 confirmed that the practice was particularly commonplace at the end of a

quarter or the end of the month.

           80.   For example, if RTI was going to fall short for second quarter revenues, the

Company would make some phone calls in the last days of June to find a customer willing to

accept an early shipment for a purchase that was already scheduled for shipment to the customer

in July.

           81.   If the shipment went out before the end of June, RTI could recognize the revenue

for that purchase order in the second quarter instead of waiting to booking it in July as it had

previously been scheduled.




                                                17
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 18 of 94 PageID #:514




       82.       FE3 recalled that if the direct side of the business was going to fall short of revenue

targets for a month or a quarter, the Company would approach its OEM customers to accept orders

early to cover the shortfall occurring on the direct end-use customer side.

       83.       RTI employee Terri Oto (“Oto”) managed accounts for OEM dental product

distributers and who worked directly under FE3. Notably, Defendants claimed throughout the

Class Period that the “dental market” was critical to the performance of the commercial/OEM

channel. See, e.g., ¶¶115, 129, 158, 163, infra.

       84.       According to FE3, Oto was forced out of RTI as retaliation for refusing to do what

Vice-President of Operations John Varela (“Varela”) wanted her to do regarding an early shipment

to a customer.

       85.       Worried that RTI was not going to hit its revenue targets, Varela told Oto to ship

product early to a customer despite that customer’s unwillingness to accept the shipment early as

it had been doing.

       86.       In another instance, Defendant Jordheim told Oto that RTI needed to book

additional revenue before the end of the quarter and that the Company would be shipping a

purchase order early to one of Oto’s hernia product distributors. The customer had previously told

Oto they did not want to accept early shipments. When Oto raised the customer’s unwillingness

with Jordheim, he ordered the shipment to go ahead anyway.

       87.       Ultimately, because Oto refused to do the early shipments that Varela demanded,

she was put on a performance improvement plan that was impossible for her to satisfy and was

then compelled to resign.

       88.       FE4 was employed at Medtronic from 2006 to October 2015. FE4 dealt with RTI

in FE4’s capacity as a materials planner.




                                                   18
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 19 of 94 PageID #:515




       89.     FE4 corroborates FE1, FE2, and FE3 in attesting to RTI’s practice of shipping

products in months other than the months those products were due to arrive. FE4 said, for example,

the purchase order for the product would be for an Oct. 4 delivery, but Medtronic would receive it

September.

       90.     While FE4 noted that RTI would sometimes obtain Medtronic’s agreement in

advance of early shipments, FE4 also recalled that RTI shipped products early to Medtronic

without first obtaining permission to do so.

       91.     Echoing FEs 1-3, FE4 stated that RTI shipped products early so they could book

the revenue before the end of a quarter.

       92.     FE4 said Medtronic took possession and owed payment for the RTI products the

day the shipment arrived at Medtronic – not the day the products were shipped – which necessitated

adjustments to Medtronic’s own books. For example, if Medtronic was expecting the shipment on

the first of the month in a new quarter, they might receive it instead on the last day of the month

for the ending quarter.

        Materially False and Misleading Statements Issued During the Class Period

       93.     The Class Period begins on March 7, 2016, the when the Company filed a Form

10-K for the fiscal year ended December 31, 2015 (the “2015 10-K”) with the SEC. The 2015 10-

K was signed by Defendants Hutchison and Jordheim. The 2015 10-K stated, in pertinent part,

the following concerning the Company’s approach to revenue recognition:

       Revenue Recognition—Revenue is recognized upon shipping, or receipt by the
       Company’s customers of the implant, depending on the Company’s distribution
       agreements with the Company’s customers or distributors. Other revenues are
       recognized when all significant contractual obligations have been satisfied.

       The Company permits returns of implants in accordance with the terms of
       contractual agreements with customers if the implant is returned in a timely manner,
       in unopened packaging, and from the normal channels of distribution. Allowances


                                                19
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 20 of 94 PageID #:516




       for returns are provided based upon analysis of the Company’s historical patterns
       of returns matched against the revenues from which they originated.

       The Company records estimated implant returns, discounts, rebates and other
       distribution incentives as a reduction of revenue in the same period revenue is
       recognized. Estimates of implant returns are recorded for anticipated implant
       returns based on historical distributions and returns information. Estimates of
       discounts, rebates and other distribution incentives are recorded based on
       contractual terms, historical experience and trend analysis. (Emphasis added.)

       94.    In the 2015 10-K, RTI claimed that “[w]e recognize revenue upon shipping, or
receipt by our customers of the processed tissue for implantation, depending on our distribution
agreements with our customers or distributors. We recognize our other revenues when all
appropriate contractual obligations have been satisfied.” (Emphasis added.)

       95.    The 2015 10-K informed investors that—

       Our total revenues increased $19.5 million, or 7.4%, to $282.3 million for the
       year ended December 31, 2015 compared to $262.8 million for the year ended
       December 31, 2014. Our year over year revenue comparisons were impacted due
       to a significant amount of our revenue being derived from large commercial
       stocking distributors, whose timing of orders can vary from year to year. These
       ordering patterns can result in significant unit volume variations, which can result
       in significant variation in period over period comparisons. (Emphasis added.)

       96.    As to RTI’s internal controls over financial reporting, the 2015 10-K stated that,

“as of December 31, 2015, the Company’s internal control over financial reporting is effective.”

(Emphasis added.)

       97.    The 2015 10-K reassured investors that “[t]here have been no changes in the

Company’s internal control over financial reporting during the Company’s last fiscal quarter

that materially affected, or are reasonably likely to materially affect the Company’s internal

control over financial reporting.” (Emphasis added.)

       98.    The 2015 10-K contained signed certifications pursuant to the Sarbanes-Oxley Act

of 2002 (“SOX”) by Defendant Hutchison and Jordheim attesting to the accuracy of financial




                                               20
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 21 of 94 PageID #:517




reporting, the disclosure of any material changes to the Company’s internal controls over financial

reporting, and the disclosure of all fraud.

       99.     The statements referenced in ¶¶93-98 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for

OEM customers, were shipped early to customers without obtaining authorized approval; (3)

unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of

(1)-(3), Defendants’ reported revenue figures were false; (5) there were material weaknesses in the

Company’s internal control over financial reporting, including with respect to the accuracy of

journal entries and the accounting for sales returns; (6) RTI’s internal controls and procedures were

not effective; and (7) as a result of the foregoing, RTI was reasonably likely to restate its financial

statements.

       100.    On April 28, 2016, the Company announced first quarter 2016 financial results in

a press release filed with the SEC on Form 8-K. Specifically, the Company reported that –

       Worldwide revenues were $67.4 million for the first quarter of 2016 compared to
       revenues of $68.0 million for the first quarter of 2015. For the first quarter of
       2015, the company benefited from $1.5 million in non-recurring accelerated
       deferred revenue recognition due to loss of exclusivity by its commercial distributor
       in the breast reconstruction market. Domestic revenues were $61.2 million for the
       first quarter of 2016 compared to revenues of $62.7 million for the first quarter
       of 2015. International revenues were $6.2 million for the first quarter of 2016,
       compared to revenues of $5.3 million for the first quarter of 2015. On a constant


                                                  21
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 22 of 94 PageID #:518




         currency basis, international revenues for the first quarter of 2016 increased 18
         percent compared to the first quarter of 2015. (Emphasis added.)

         101.   The statements referenced in ¶100 above were materially false and/or misleading

because they misrepresented and failed to disclose the following adverse facts pertaining to the

Company’s business, operations, and prospects, which were known to Defendants or recklessly

disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

failed to disclose that: (1) the Company inappropriately recognized revenues with respect to certain

contractual arrangements, including other equipment manufacturer customers; (2) revenue was

improperly recognized because certain customer orders, primarily for OEM customers, were

shipped early to customers without obtaining authorized approval; (3) unapproved shipments were

shipped by employees in order to generate additional revenue and resulted in shipments being

pulled from a future quarter into an earlier quarter; (4) as a result of (1)-(3), Defendants’ reported

revenue figures were false; and (5) as a result of the foregoing, RTI was reasonably likely to restate

its financial statements.

         102.   On April 28, 2016, Defendants held a conference call with investors and analysts

(the “Q1 2016 Earnings Call”). During the Q1 2016 Earnings Call, Defendants Jordheim and

Hutchison repeated the same materially false and/or misleading revenue figures set forth in ¶100

above.

         103.   Referring to OEM, Defendant Hutchison stated that “we've seen revenue from our

commercial business ebb and flow from year-to-year, but trending to growth long-term. In fact

from 2005 through today, our commercial business has achieved compound average annual growth

rate of 7%.” (Emphasis added).

         104.   The statements referenced in ¶¶102-103 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts


                                                 22
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 23 of 94 PageID #:519




pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for

OEM customers, were shipped early to customers without obtaining authorized approval; (3)

unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of

(1)-(3), Defendants’ reported revenue figures were false; Defendants’ statements about ; and (5)

as a result of the foregoing, RTI was reasonably likely to restate its financial statements.

       105.    That same day, analysts at Craig-Hallum Capital Group (“Craig-Hallum”)

reiterated their “BUY” rating for RTI on April 28, 2016, noting that “Q1 Revenue Shows Strength

In Spine” and that RTI had beat earnings estimates.

       106.    On May 4, 2016, the Company filed its quarterly report on Form 10-Q for the period

ended March 31, 2016 (the “Q1 2016 10-Q”). The Q1 2016 10-Q was signed by Defendants

Hutchison and Jordheim and stated, in relevant part:

       Our total revenues decreased by $683,000, or 1.0%, to $67.4 million for the three
       months ended March 31, 2016 compared to $68.0 million for the three months
       ended March 31, 2015. Our global commercial revenue comparisons are impacted
       due to a significant amount of our revenue being derived from large global
       commercial stocking distributors, whose timing of orders can vary from quarter to
       quarter. These ordering patterns can result in significant unit volume variations,
       which can result in significant variation in quarter over quarter comparisons.
       (Emphasis added.)

       107.    The Q1 2016 10-Q went on to state that:

       Revenues from global commercial decreased $3.6 million, or 12.4%, to $25.3
       million for the three months ended March 31, 2016 compared to $28.9 million
       for the three months ended March 31, 2015. Global commercial revenues
       decreased primarily as a result of lower unit volumes of 7.0% and lower average

                                                 23
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 24 of 94 PageID #:520




       revenue per unit of 5.9%. The lower average revenue per unit was primarily due to
       lower stocking orders and changes in distribution mix from our global commercial
       stocking distributors.

       108.    The Q1 2016 10-Q stated, with respect to internal controls, that our Chief Executive

Officer and Chief Financial Officer concluded that the design and operation of our disclosure

controls and procedures were effective as of the end of the period covered by this report.”

       109.    The statements referenced in ¶¶106-108 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for

OEM customers, were shipped early to customers without obtaining authorized approval; (3)

unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of

(1)-(3), Defendants’ reported revenue figures were false; (5) there were material weaknesses in the

Company’s internal control over financial reporting, including with respect to the accuracy of

journal entries and the accounting for sales returns; (6) RTI’s internal controls and procedures were

not effective; and (7) as a result of the foregoing, RTI was reasonably likely to restate its financial

statements.

       110.    On July 27, 2016, the Company announced second quarter 2016 financial results in

a press release filed with the SEC on Form 8-K. Specifically, the Company reported that –

       Worldwide revenues were $67.6 million for the second quarter of 2016 compared
       to revenues of $71.6 million for the second quarter of 2015. Domestic revenues


                                                  24
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 25 of 94 PageID #:521




         were $61 million for the second quarter of 2016 compared to revenues of $66
         million for the second quarter of 2015. International revenues were $6.6 million
         for the second quarter of 2016, compared to revenues of $5.6 million for the
         second quarter of 2015. On a constant currency basis, international revenues for
         the second quarter of 2016 increased 16 percent compared to the second quarter of
         2015. (Emphasis added.)

         111.   The statements referenced in ¶110 above were materially false and/or misleading

because they misrepresented and failed to disclose the following adverse facts pertaining to the

Company’s business, operations, and prospects, which were known to Defendants or recklessly

disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

failed to disclose that: (1) the Company inappropriately recognized revenues with respect to certain

contractual arrangements, including other equipment manufacturer customers; (2) revenue was

improperly recognized because certain customer orders, primarily for OEM customers, were

shipped early to customers without obtaining authorized approval; (3) unapproved shipments were

shipped by employees in order to generate additional revenue and resulted in shipments being

pulled from a future quarter into an earlier quarter; (4) as a result of (1)-(3), Defendants’ reported

revenue figures were false; and (5) as a result of the foregoing, RTI was reasonably likely to restate

its financial statements.

         112.   On July 27, 2016, Defendants held a conference call with investors and analysts

(the “Q2 2016 Earnings Call”). During the Q2 2016 Earnings Call, Defendants Jordheim and

Hutchison repeated the same materially false and/or misleading revenue figures set forth in ¶110

above.

         113.   Defendant Jordheim stated that “[g]lobal commercial revenue of $24.8 million for

the second quarter of 2016 decreased 27% compared to the second quarter of 2015, due to lower

orders from certain commercial distributors primarily in the spine, trauma, and dental

markets.”



                                                 25
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 26 of 94 PageID #:522




       114.    Subsequently, an analyst asked Defendant Jordheim, “[r]egarding the commercial

business [OEM], is it one partner that you're having some issues with, or is it a couple of them?”

       115.    Defendant Jordheim responded as follows:

       It’s actually – it's primarily one partner. It’s our commercial distributor in the
       trauma and dental businesses. With the major acquisitions made last year by this
       particular commercial partner, the 2015 inventory balance, they've ordered a lot of
       product from us in an anticipation of our sell-through opportunities or cross-
       selling opportunities. Those cross-selling opportunities have been slower than
       expected to materialize. So net-net in 2015, the orders were higher than they
       probably should have been and we're feeling the impact of that in 2016.
       (Emphasis added.)

       116.    The statements referenced in ¶¶112-115 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for

OEM customers, were shipped early to customers without obtaining authorized approval; (3)

unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of

(1)-(3), Defendants’ reported revenue figures were false; (5) Defendants, having expedited

shipping and overloaded RTI’s commercial customers with orders, bore responsibility for the

demand slowdown referred to by Defendant Jordheim; and (6) as a result of the foregoing, RTI

was reasonably likely to restate its financial statements.




                                                 26
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 27 of 94 PageID #:523




       117.    On August 4, 2016, the Company filed its quarterly report on Form 10-Q for the

period ended June 30, 2016 (the “Q2 2016 10-Q”). The Q2 2016 10-Q was signed by Defendants

Hutchison and Jordheim and stated, in relevant part:

       Our total revenues decreased by $4.0 million, or 5.6%, to $67.6 million for the
       three months ended June 30, 2016 compared to $71.6 million for the three
       months ended June 30, 2015. Our direct revenues increased by $5.3 million, or
       15.6%, to $39.6 million, offset by our global commercial revenues which decreased
       by $9.2 million, or 27.1%, to $24.8 million. Our global commercial revenue
       comparisons are impacted due to a significant amount of our revenue being derived
       from large global commercial stocking distributors, whose timing of orders can
       vary from quarter to quarter. These ordering patterns can result in significant unit
       volume variations, which can result in significant variation in quarter over quarter
       comparisons.

       Global Commercial: Revenues from global commercial decreased $9.2 million,
       or 27.1%, to $24.8 million for the three months ended June 30, 2016 compared
       to $34.0 million for the three months ended June 30, 2015. Global commercial
       revenues decreased primarily as a result of lower orders from certain commercial
       distributors, primarily in the dental and trauma markets. (Emphasis added.)

       118.    The Q2 2016 10-Q further stated:

       Our total revenues decreased by $4.7 million, or 3.3%, to $135.0 million for the
       six months ended June 30, 2016 compared to $139.6 million for the six months
       ended June 30, 2015. Our direct revenues increased by $9.1 million, or 13.2%, to
       $78.3 million, offset by our global commercial revenues which decreased by $12.8
       million, or 20.3%, to $50.1 million. Our global commercial revenue comparisons
       are impacted due to a significant amount of our revenue being derived from large
       global commercial stocking distributors, whose timing of orders can vary from
       quarter to quarter. These ordering patterns can result in significant unit volume
       variations, which can result in significant variation in quarter over quarter
       comparisons.

       Global Commercial: Revenues from global commercial decreased $12.8 million,
       or 20.3%, to $50.1 million for the six months ended June 30, 2016 compared to
       $62.9 million for the six months ended June 30, 2015. Global commercial
       revenues decreased primarily as a result of lower orders from certain commercial
       distributors, primarily in the dental and trauma markets. (Emphasis added.)

       119.    The Q2 2016 10-Q stated, with respect to revenue recognition, that “[b]ased upon

that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that the design




                                               27
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 28 of 94 PageID #:524




and operation of our disclosure controls and procedures were effective as of the end of the period

covered by this report.”

       120.    The statements referenced in ¶¶117-119 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for

OEM customers, were shipped early to customers without obtaining authorized approval; (3)

unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of

(1)-(3), Defendants’ reported revenue figures were false; (5) Defendants, having expedited

shipping and overloaded RTI’s commercial customers with orders, bore responsibility for the

demand slowdown cited in the Q2 2016 10-Q; (6) there were material weaknesses in the

Company’s internal control over financial reporting, including with respect to the accuracy of

journal entries and the accounting for sales returns; (7) RTI’s internal controls and procedures were

not effective; and (8) as a result of the foregoing, RTI was reasonably likely to restate its financial

statements.

       121.    On October 25, 2016, the Company announced third quarter 2016 financial results

in a press release filed with the SEC on Form 8-K. Specifically, the Company reported that

“[w]orldwide revenues were $66.5 million for the third quarter of 2016, which were comparable




                                                  28
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 29 of 94 PageID #:525




to revenues for the third quarter of 2015. Domestic revenues were $61 million for the third

quarter of 2016, which were also comparable to revenues for the third quarter of 2015.”

       122.    The October 25, 2016 press release further stated that:

       International revenues were $5.6 million for the third quarter of 2016, a slight
       increase compared to revenues of $5.5 million for the third quarter of 2015. On
       a constant currency basis, international revenues for the third quarter of 2016
       increased 2 percent compared to the third quarter of 2015.

       Direct revenues of $38.1 million increased 14 percent for the third quarter of 2016
       compared to $33.2 million for the third quarter of 2015. Commercial and other
       revenues of $28.5 million decreased 14 percent for the third quarter of 2016
       compared to $33.3 million for the third quarter of 2015. (Emphasis added.)

       123.    The statements referenced in ¶¶121-122 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for

OEM customers, were shipped early to customers without obtaining authorized approval; (3)

unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of

(1)-(3), Defendants’ reported revenue figures were false; and (5) as a result of the foregoing, RTI

was reasonably likely to restate its financial statements.

       124.    Also on October 25, 2016, Defendants held a conference call with investors and

analysts (the “Q3 2016 Earnings Call”). During the Q3 2016 Earnings Call, Defendants Jordheim




                                                 29
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 30 of 94 PageID #:526




and Hutchison repeated the same materially false and/or misleading revenue figures set forth in

¶122 above.

       125.    Defendant Hutchison stated that “we saw continued strong performance from our

direct business with growth of 14% compared to third quarter last year. This growth was offset by

declines in our commercial business, primarily due to lower orders from our commercial

distributors in our spine and orthofixation product line.” (Emphasis added).

       126.    The statements referenced in ¶¶124-125 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for

OEM customers, were shipped early to customers without obtaining authorized approval; (3)

unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of

(1)-(3), Defendants’ reported revenue figures were false; (5) Defendants, having expedited

shipping and overloaded RTI’s commercial customers with orders, bore responsibility for the

demand slowdown referred to by Defendant Hutchison; and (6) as a result of the foregoing, RTI

was reasonably likely to restate its financial statements.

       127.    An analyst reported by Sadif dated November 4, 2016 stated that “RTI Surgical Inc

currently has an overall quality rating significantly above the average of its sector.” The same




                                                 30
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 31 of 94 PageID #:527




report noted RTI’s sector-specific rating was attributable in part to the revenue the Company

reported.

       128.   On November 7, 2016, the Company filed its quarterly report on Form 10-Q for the

period ended September 30, 2016 (the “Q3 2016 10-Q”). The Q3 2016 10-Q was signed by

Defendants Hutchison and Jordheim and stated, in relevant part:

       Our total revenues of $66.5 million for the three months ended September 30,
       2016 were comparable to the three months ended September 30, 2015. Our direct
       revenues increased by $4.8 million, or 14.5%, to $38.1 million, offset by our global
       commercial revenues which decreased by $4.9 million, or 16.2%, to $25.3 million.
       Our global commercial revenue comparisons are impacted due to a significant
       amount of our revenue being derived from large global commercial stocking
       distributors, whose timing of orders can vary from quarter to quarter. These
       ordering patterns can result in significant unit volume variations, which can
       result in significant variation in quarter over quarter comparisons. In addition,
       global commercial revenues decreased primarily as a result of lower orders from
       certain commercial distributors, primarily in the spinal and trauma markets.
       Global Commercial: Revenues from global commercial decreased $4.9 million,
       or 16.2%, to $25.3 million for the three months ended September 30, 2016
       compared to $30.2 million for the three months ended September 30, 2015. Global
       commercial revenues decreased primarily as a result of lower orders from certain
       commercial distributors, primarily in the spinal and trauma markets. (Emphasis
       added.)
       129.   The Q3 2016 10-Q further stated that:

       Our total revenues decreased by $4.7 million, or 2.3%, to $201.5 million for the
       nine months ended September 30, 2016 compared to $206.2 million for the nine
       months ended September 30, 2015. Our direct revenues increased by $13.9 million,
       or 13.6%, to $116.3 million, offset by our global commercial revenues which
       decreased by $17.7 million, or 19.0%, to $75.4 million. Our global commercial
       revenue comparisons are impacted due to a significant amount of our revenue being
       derived from large global commercial stocking distributors, whose timing of orders
       can vary from quarter to quarter. These ordering patterns can result in significant
       unit volume variations, which can result in significant variation in quarter over
       quarter comparisons. In addition, global commercial revenues decreased primarily
       as a result of lower orders from certain commercial distributors, primarily in the
       spinal, dental and trauma markets.

       Global Commercial: Revenues from global commercial decreased $17.7 million,
       or 19.0%, to $75.4 million for the nine months ended September 30, 2016
       compared to $93.1 million for the nine months ended September 30, 2015. Global
       commercial revenues decreased primarily as a result of lower orders from certain


                                               31
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 32 of 94 PageID #:528




       commercial distributors, primarily in the spinal, dental and trauma markets.
       (Emphasis added.)

       130.    The Q3 2016 10-Q stated, with respect to internal controls, “our Chief Executive

Officer and Chief Financial Officer concluded that the design and operation of our disclosure

controls and procedures were effective as of the end of the period covered by this report.”

       131.    The statements referenced in ¶¶128-130 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for

OEM customers, were shipped early to customers without obtaining authorized approval; (3)

unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of

(1)-(3), Defendants’ reported revenue figures were false; (5) Defendants, having expedited

shipping and overloaded RTI’s commercial customers with orders, bore responsibility for the

demand slowdown referred to in this Q3 2016 10-Q; and (6) there were material weaknesses in the

Company’s internal control over financial reporting, including with respect to the accuracy of

journal entries and the accounting for sales returns; (7) RTI’s internal controls and procedures were

not effective; and (8) as a result of the foregoing, RTI was reasonably likely to restate its financial

statements.




                                                  32
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 33 of 94 PageID #:529




        132.   On February 23, 2017 the Company announced fourth quarter 2016 financial results

in a press release filed with the SEC on Form 8-K. The February 23 press release stated, in pertinent

part:

        Fourth Quarter 2016

        Worldwide revenues were $71.3 million for the fourth quarter of 2016, a decrease
        of 6 percent, domestic revenues were $64.6 million, a decrease of 9 percent, and
        international revenues were $6.8 million, an increase of 24 percent from 2015’s
        fourth quarter. The decrease in domestic revenue was primarily due to lower
        orders in the commercial /other business in 2016 coming off a very strong 2015;
        partially offset by strong growth in the domestic direct businesses. The increase in
        international revenues was mainly driven by growth in Asia, primarily in Spine.
        (Emphasis added.)

        Direct revenues were $44.5 million for the fourth quarter of 2016, an increase of
        22 percent compared to the fourth quarter of 2015, with particular strength in
        Spine. RTI’s spine business continues to be one of the fastest-growing spine
        businesses in the U.S., primarily due to increases in surgeon users and distributor
        relationships. Commercial/other revenues were $26.8 million for the fourth
        quarter of 2016. (Emphasis added.)

        133.   The press release also stated, in pertinent part:

        Full Year 2016

        Worldwide revenues were $272.9 million for the full year 2016, a decrease of 3
        percent compared to revenues for the full year 2015, mainly due to the same
        factors impacting fourth quarter 2016 worldwide revenues. Domestic revenues
        were $247.8 million for the full year 2016, a decrease of 5 percent compared to
        domestic revenues for the full year 2015. International revenues were $25.1
        million for the full year 2016, an increase of 15 percent compared to international
        revenues for the full year 2015. On a constant currency basis, international
        revenues for the full year 2016 increased 15 percent compared to international
        revenue for the full year 2015.

        Direct revenues were $160.8 million for the full year 2016, an increase of 16
        percent compared to direct revenues for the full year 2015. The company
        experienced double digit growth in the spine, surgical specialties, cardiothoracic,
        and international businesses. Commercial/other revenues were $112 million for
        the full year 2016, a decrease of 22 percent compared to commercial/other
        revenues for the full year 2015. The decline in commercial/other business is
        primarily related to significantly high orders in 2015 with lower orders in 2016,
        however the commercial business showed signs of stabilization during the year.



                                                 33
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 34 of 94 PageID #:530




       In addition, RTI is taking actions to reinvigorate this business by strengthening
       relationships and investing in innovation. (Emphasis added.)

       134.    The statements referenced in ¶¶132-133 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for

OEM customers, were shipped early to customers without obtaining authorized approval; (3)

unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of

(1)-(3), Defendants’ reported revenue figures were false; (5) Defendants, having expedited

shipping and overloaded RTI’s commercial customers with orders, bore responsibility for the

demand slowdown referred to in the press release; and (6) as a result of the foregoing, RTI was

reasonably likely to restate its financial statements.

       135.    That same day, February 23, 2017, Defendants held a conference call with investors

and analysts (the “Q4 2016 Earnings Call”). During the Q4 2016 Earnings Call, Defendant

Jordheim, commenting on RTI’s lackluster fourth quarter 2016 and full-year earnings, pledged

improvements based on the Company’s purportedly ongoing efforts:

       The Board and management team have begun to strategically direct investments in
       the company toward areas where we see the greatest growth potential. This effort
       has already started to deliver results as evidenced by the strong double-digit growth
       we are seeing in our direct businesses and the signs of stabilization we are seeing
       in our commercial business. (Emphasis added.)




                                                  34
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 35 of 94 PageID #:531




        136.    On the same call, Defendant Louw stated that “[d]espite the decline, we saw signs

of stabilization in the commercial/other business during the year as the commercial/other

business averaged $28 million over the last four quarters of 2016.”

        137.    The statements referenced in ¶¶135-136 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for

OEM customers, were shipped early to customers without obtaining authorized approval; (3)

unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of

(1)-(3), Defendants’ reported revenue figures were false, and any inferences concerning growth

drawn from those figures was also false; (5) Defendants, having expedited shipping and

overloaded RTI’s commercial customers with orders, bore responsibility for the demand

slowdown referred to by Defendant Louw; and (6) as a result of the foregoing, RTI was reasonably

likely to restate its financial statements.

        138.    On March 13, 2017, the Company filed a Form 10-K for the year ended December

31, 2016 (the “2016 10-K”) with the SEC. The 2016 10-K was signed by Defendants Hutchison

and Louw. The 2016 10-K contained signed SOX certifications by Defendant Hutchison and Louw

attesting to the accuracy of financial reporting, the disclosure of any material changes to the

Company’s internal controls over financial reporting, and the disclosure of all fraud.




                                                35
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 36 of 94 PageID #:532




       139.   The 2016 10-K stated, in pertinent part, the following concerning the Company’s

approach to revenue recognition:

       Revenue Recognition—Revenue is recognized upon shipping, or receipt by the
       Company’s customers of the implant, depending on the Company’s distribution
       agreements with the Company’s customers or distributors. Other revenues are
       recognized when all significant contractual obligations have been satisfied.

       The Company permits returns of implants in accordance with the terms of
       contractual agreements with customers if the implant is returned in a timely manner,
       in unopened packaging, and from the normal channels of distribution. Allowances
       for returns are provided based upon analysis of the Company’s historical patterns
       of returns matched against the revenues from which they originated.

       The Company records estimated implant returns, discounts, rebates and other
       distribution incentives as a reduction of revenue in the same period revenue is
       recognized. Estimates of implant returns are recorded for anticipated implant
       returns based on historical distributions and returns information. Estimates of
       discounts, rebates and other distribution incentives are recorded based on
       contractual terms, historical experience and trend analysis.

       Other revenues consists of service processing, tissue recovery fees, biomedical
       laboratory fees, recognition of previously deferred revenues, shipping fees,
       distribution of reproductions of our allografts to distributors for demonstration
       purposes and restocking fees which is included in revenues. (Emphasis added.)

       140.   As to RTI’s internal controls over financial reporting, the 2016 10-K stated that,

“as of December 31, 2016, the Company’s internal control over financial reporting is effective.”

       141.   The statements referenced in ¶¶138-140 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for

OEM customers, were shipped early to customers without obtaining authorized approval; (3)



                                               36
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 37 of 94 PageID #:533




unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of

(1)-(3), Defendants’ reported revenue figures were false; (5) there were material weaknesses in the

Company’s internal control over financial reporting, including with respect to the accuracy of

journal entries and the accounting for sales returns; (6) RTI’s internal controls and procedures were

not effective; and (7) as a result of the foregoing, RTI was reasonably likely to restate its financial

statements.

       142.    On May 3, 2016, the Company filed its quarterly report on Form 10-Q for the period

ended March 31, 2017 (the “Q1 2017 10-Q”). The Q1 2017 10-Q was signed by Defendants Farhart

and Jordheim and stated, in relevant part:

       Total Revenues. Our total revenues of $69.9 million for the three months ended
       March 31, 2017, increased $2.6 million, or 3.8%, compared to $67.4 million for
       the three months ended March 31, 2016. Our direct revenues increased by $5.1
       million, or 13.3%, to $43.8 million, offset by our global commercial revenues
       which decreased by $1.7 million, or 6.9%, to $23.6 million. Our global commercial
       revenue comparisons are impacted due to a significant amount of our revenue being
       derived from large global commercial stocking distributors, whose timing of orders
       can vary from quarter to quarter. These ordering patterns can result in significant
       unit volume variations, which can result in significant variation in quarter over
       quarter comparisons. In addition, global commercial revenues decreased primarily
       as a result of lower orders from certain commercial distributors, primarily in the
       orthopedics and trauma markets.

       Global Commercial: Revenues from global commercial decreased $1.7 million,
       or 6.9%, to $23.6 million for the three months ended March 31, 2017, compared
       to $25.3 million for the three months ended March 31, 2016. Global commercial
       revenues decreased primarily as a result of lower orders from certain commercial
       distributors, primarily in the orthopedics and trauma markets.

       143.    With respect to internal controls, the Q1 2017 10-Q stated that, “our Chief
Executive Officer and Chief Financial Officer concluded that the design and operation of our
disclosure controls and procedures were effective as of the end of the period covered by this
report.”



                                                  37
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 38 of 94 PageID #:534




       144.    The statements referenced in ¶¶142-143 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for

OEM customers, were shipped early to customers without obtaining authorized approval; (3)

unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of

(1)-(3), Defendants’ reported revenue figures were false; (5) Defendants, having expedited

shipping and overloaded RTI’s commercial customers with orders, bore responsibility for the

demand slowdown cited in the Q1 2017 10-Q; (6) there were material weaknesses in the

Company’s internal control over financial reporting, including with respect to the accuracy of

journal entries and the accounting for sales returns; (7) RTI’s internal controls and procedures were

not effective; and (8) as a result of the foregoing, RTI was reasonably likely to restate its financial

statements.

       145.    On August 9, 2017, the Company announced second quarter 2017 financial results

in a press release filed with the SEC on Form 8-K. Specifically, the Company reported that –

       RTI worldwide revenues were $72.1 million for the second quarter of 2017, an
       increase of 7 percent. Direct revenues were $43.6 million for the second quarter of
       2017, an increase of 10 percent compared to the second quarter of 2016, with
       double-digit growth reported in RTI’s spine, surgical specialties and cardiothoracic
       direct business segments. Commercial/other revenues were $28.6 million for the
       second quarter of 2017, an increase of 2 percent compared to the second quarter
       of 2016. (Emphasis added).




                                                  38
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 39 of 94 PageID #:535




         146.   In the same press release, Defendant Farhat stated that, “[o]ur Commercial

business continues to stabilize, our direct business delivered another quarter of strong

performance and our Spine business continues to grow at above-market rates. We are encouraged

by our strong second quarter results and remain laser-focused on implementing our strategic

initiatives and generating value for our employees, customers and shareholders.”

         147.   The statements referenced in ¶¶145-146 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for

OEM customers, were shipped early to customers without obtaining authorized approval; (3)

unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of

(1)-(3), Defendants’ reported revenue figures were false, as were inferences, such as Defendant

Farhat’s, that were based on those figures; and (5) as a result of the foregoing, RTI was reasonably

likely to restate its financial statements.

         148.   On August 8, 2017, Defendants held a conference call with investors and analysts

(the “Q2 2017 Earnings Call”). During the Q2 2017 Earnings Call, Defendants Jordheim and

Farhat repeated the same materially false and/or misleading revenue figures set forth in ¶145,

above.

         149.   On the same call, Defendant Farhat stated, that “I'm pleased to report that




                                                39
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 40 of 94 PageID #:536




commercial continues to stabilize and has returned to growth, the first time we have reported

top line growth in this business in five quarters, and we intend to continue to work on improving

its performance.” (Emphasis added.)

       150.    Likewise, Defendant Jordheim stated that “[o]ur commercial business continues

to stabilize and grew 4% in the second quarter. We are starting to see the results of our cost

reduction initiatives.” (Emphasis added.)

       151.    Defendant Farhat further stated that, “I think you have seen consistently that our

direct channel is working in every part of the business.” (Emphasis added.)

       152.    The statements referenced in ¶¶148-151 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for

OEM customers, were shipped early to customers without obtaining authorized approval; (3)

unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of

(1)-(3), Defendants’ reported revenue figures were false; (5) revenue in the direct division had

been inflated in July 2017 through an improper $30,000 adjustment; and (6) as a result of the

foregoing, RTI was reasonably likely to restate its financial statements.




                                                40
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 41 of 94 PageID #:537




       153.    On August 9, 2017, the Company filed its quarterly report on Form 10-Q for the

period ended June 30, 2017 (the “Q2 2017 10-Q”). The Q2 2017 10-Q was signed by Defendants

Farhart and Jordheim and stated, in relevant part:

       Total Revenues. Our total revenues of $72.1 million for the three months ended
       June 30, 2017, increased $4.5 million, or 6.7%, compared to $67.6 million for the
       three months ended June 30, 2016. Our direct revenues increased by $4.0 million,
       or 10.0%, to $43.6 million, and our global commercial revenues increased by $1.1
       million, or 4.3%, to $25.8 million. Our global commercial revenue comparisons are
       impacted due to a significant amount of our revenue being derived from large global
       commercial stocking distributors, whose timing of orders can vary from quarter to
       quarter. These ordering patterns can result in significant unit volume variations,
       which can result in significant variation in quarter over quarter comparisons. In
       addition, global commercial revenues increased primarily as a result of higher
       orders from certain commercial distributors, primarily in the dental and trauma
       markets. (Emphasis added.)

       Global Commercial: Revenues from global commercial increased $1.1 million, or
       4.3%, to $25.8 million for the three months ended June 30, 2017, compared to $24.8
       million for the three months ended June 30, 2016. Global commercial revenues
       increased primarily as a result of higher orders from certain commercial
       distributors, primarily in the dental and trauma markets.

       154.    The Q2 2017 10-Q further stated that—

       Our total revenues of $142.1 million for the six months ended June 30, 2017,
       increased $7.1 million, or 5.3%, compared to $135.0 million for the six months
       ended June 30, 2016. Our direct revenues increased by $9.1 million, or 11.6%, to
       $87.4 million, and our global commercial revenues decreased by $681,000, or
       1.4%, to $49.4 million. Our global commercial revenue comparisons are impacted
       due to a significant amount of our revenue being derived from large global
       commercial stocking distributors, whose timing of orders can vary from quarter to
       quarter. These ordering patterns can result in significant unit volume variations,
       which can result in significant variation in quarter over quarter comparisons. In
       addition, global commercial revenues decreased primarily as a result of lower
       orders from certain commercial distributors, primarily in the orthopedics and
       trauma markets. (Emphasis added.)

       155.    With respect to internal controls, the Q2 2017 10-Q stated that “our Chief Executive

Officer and Chief Financial Officer concluded that the design and operation of our disclosure

controls and procedures were effective as of the end of the period covered by this report.”



                                                41
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 42 of 94 PageID #:538




       156.    The statements referenced in ¶¶153-155 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for

OEM customers, were shipped early to customers without obtaining authorized approval; (3)

unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of

(1)-(3), Defendants’ reported revenue figures were false; (5) Defendants, having expedited

shipping and overloaded RTI’s commercial customers with orders, bore responsibility for the

demand slowdown cited in the Q2 2017 10-Q; (6) there were material weaknesses in the

Company’s internal control over financial reporting, including with respect to the accuracy of

journal entries and the accounting for sales returns; (7) RTI’s internal controls and procedures were

not effective; and (8) as a result of the foregoing, RTI was reasonably likely to restate its financial

statements.

       157.    On August 8, an analyst from Stephens favorably noted the Company’s

“encouraging 2Q17 operating results” and echoed Defendants’ claim that “the commercial

business exhibited signs of stabilization.”

       158.    Similarly, an analyst report from Raymond James dated August 8 repeated

Defendants’ claim that “[t]he Commercial biz continued trends towards stabilization, following




                                                  42
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 43 of 94 PageID #:539




one-time orders in 2015 that did not repeat in 2016.” The same report noted that “RTI noted higher

ordering volumes from dental and trauma distributors.” (Emphasis added.)

       159.    November 2, 2017 the Company announced third quarter 2016 financial results in

a press release filed with the SEC on Form 8-K. The Company reported that “RTI generated $66.7

million in revenue, driven by growth in the company’s spine, commercial and international

businesses. Earnings for the third quarter totaled $16.5 million ….”

       160.    The November 2 press release further stated that “[t]hird quarter revenues were

driven by growth in spine, commercial and international, partially offset by a $1.6 million

reduction from the sale of substantially all the assets of the Cardiothoracic closure business.”

       161.    The statements referenced in ¶¶159-160 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for

OEM customers, were shipped early to customers without obtaining authorized approval; (3)

unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of

(1)-(3), Defendants’ reported revenue figures were false; and (5) as a result of the foregoing, RTI

was reasonably likely to restate its financial statements.

       162.    An analyst from Stephens reacted positively to this news, stating that “[w]e reiterate

our E/V investment rating and 12-month, $5 price target on RTIX's shares following the




                                                 43
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 44 of 94 PageID #:540




Company's reporting 3Q17 operating results and tightening CY17 guidance. RTIX continues to

make considerable strides to lay a firm foundation for sustainable and profitable growth entering

CY18.”

       163.    On November 3, 2017, the Company filed its quarterly report on Form 10-Q for the

period ended September 30, 2017 (the “Q3 2017 10-Q”). The Q3 2017 10-Q was signed by

Defendants Farhart and Singer and stated, in relevant part:

       Total Revenues: Our total revenues of $208.7 million for the nine months ended
       September 30, 2017, increased $7.2 million, or 3.6%, compared to $201.5 million
       for the nine months ended September 30, 2016. Our direct revenues increased by
       $8.3 million, or 7.2%, to $124.6 million due to increased distributions, offset
       primarily as a result of an estimated $1.2 million loss in revenue due to a hurricane
       in Florida, and our global commercial revenues increased by $829,000, or 1.1%,
       to $76.2 million, primarily as a result of higher orders from certain commercial
       distributors, primarily in the dental and trauma markets. (Emphasis added.)

       164.    The Q3 2017 10-Q also stated that “our Chief Executive Officer and Chief Financial

Officer concluded that the design and operation of our disclosure controls and procedures were

effective as of the end of the period covered by this report.”

       165.    The statements referenced in ¶¶163-164 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for

OEM customers, were shipped early to customers without obtaining authorized approval; (3)

unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of


                                                 44
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 45 of 94 PageID #:541




(1)-(3), Defendants’ reported revenue figures were false; (5) there were material weaknesses in the

Company’s internal control over financial reporting, including with respect to the accuracy of

journal entries and the accounting for sales returns; (6) RTI’s internal controls and procedures were

not effective; and (7) as a result of the foregoing, RTI was reasonably likely to restate its financial

statements.

       166.    On March 2, 2018, the Company filed a Form 10-K for the year ended December

31, 2017 (the “2017 10-K”) with the SEC. The 2017 10-K was signed by Defendants Farhat and

Singer. The 2017 10-K contained signed SOX certifications by Defendant Farhat and Singer

attesting to the accuracy of financial reporting, the disclosure of any material changes to the

Company’s internal controls over financial reporting, and the disclosure of all fraud.

          167. The 2017 10-K stated, in pertinent part, the following concerning the Company’s

approach to revenue recognition:

       Revenue Recognition—Revenue is recognized upon shipping, or receipt by the
       Company’s customers of the implant, depending on the Company’s distribution
       agreements with the Company’s customers or distributors. Other revenues are
       recognized when all significant contractual obligations have been satisfied.

       The Company permits returns of implants in accordance with the terms of
       contractual agreements with customers if the implant is returned in a timely manner,
       in unopened packaging, and from the normal channels of distribution. Allowances
       for returns are provided based upon analysis of the Company’s historical patterns
       of returns matched against the revenues from which they originated.

       The Company records estimated implant returns, discounts, rebates and other
       distribution incentives as a reduction of revenue in the same period revenue is
       recognized. Estimates of implant returns are recorded for anticipated implant
       returns based on historical distributions and returns information. Estimates of
       discounts, rebates and other distribution incentives are recorded based on
       contractual terms, historical experience and trend analysis.

       Other revenues consists of service processing, tissue recovery fees, biomedical
       laboratory fees, recognition of previously deferred revenues, shipping fees,
       distribution of reproductions of our allografts to distributors for demonstration
       purposes and restocking fees which is included in revenues. (Emphasis added.)


                                                  45
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 46 of 94 PageID #:542




      168.   The 2017 10-K also stated that:

      Total Revenues: Our total revenues increased $6.7 million, or 2.5%, to $279.6
      million for the year ended December 31, 2017 compared to $272.9 million for the
      year ended December 31, 2016. Our direct revenues increased by $5.3 million, or
      3.3%, to $166.1 million and our OEM revenues increased by $3.9 million, or
      3.9%, to $103.0 million. (Emphasis added.)

      169.   The 2017 10-K stated the following concerning revenue from contracts with
customers:

      Revenue from Contracts with Customers — In May 2014, the FASB, issued a new
      revenue recognition standard which amends revenue recognition principles and
      provides a single, comprehensive set of criteria for revenue recognition within and
      across all industries. The new standard provides a five-step framework whereby
      revenue is recognized when control of promised goods or services are transferred
      to a customer at an amount that reflects the consideration to which the entity expects
      to be entitled in exchange for those goods or services. The standard also requires
      enhanced disclosures pertaining to revenue recognition in both interim and annual
      periods. In August 2015, the FASB deferred the effective date of the new revenue
      standard from January 1, 2017 to January 1, 2018. In March 2016, the FASB issued
      amendments to clarify the implementation guidance on principal versus agent
      considerations. In April 2016, the FASB issued amendments to clarify the guidance
      on accounting for licenses of intellectual property and identifying performance
      obligations. In May 2016, the FASB issued amendments related to collectability,
      non-cash consideration, the presentation of sales and other similar taxes collected
      from customers and transition. The standard allows for adoption using a full
      retrospective method or a modified retrospective method. On January 1, 2018, the
      Company adopted this standard using the modified retrospective method. The
      Company’s implementation approach included performing a detailed review of
      its agreements. The Company has reviewed all types of customer contracts and
      has gone through the five step process outlined in the new revenue recognition
      standard for each type of contract. The new five step process required by the new
      revenue recognition standard provides results substantially consistent with the
      Company’s current revenue recognition policies. In addition, the Company
      designed internal controls to enable the preparation of financial information. The
      Company is in the process of finalizing its conclusions on key accounting
      assessments related to the new standard, including its assessment that the impact of
      accounting for costs incurred to obtain a contract.

           The Company identified two contracts which previously resulted in revenue
      recognition occurring at the time of shipment; however, under the new revenue
      recognition standard, the Company is required to recognize revenue over time.
      The Company currently estimates the impact of adopting the new revenue standard
      on the two contracts will result in a $1,800 to $2,200 reduction in accumulated
      deficit, the cumulative effect adjustment under the modified retrospective


                                               46
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 47 of 94 PageID #:543




       approach, a $2,500 to $3,000 increase in accounts receivable, and a $700 to $800
       decrease in deferred tax assets. The Company also identified a contract that contains
       significant upfront payments; however, the Company has not yet finalized its
       assessment of the contract. Except for the three contracts discussed above, the
       Company does not anticipate the finalization of this assessment will result in a
       material impact to the Company’s financial position, results of operations, and
       disclosures.

       170.    As to RTI’s internal controls over financial reporting, the 2017 10-K stated that,

“as of December 31, 2017, the Company’s internal control over financial reporting is effective.”

       171.    The statements referenced in ¶¶166-170 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for

OEM customers, were shipped early to customers without obtaining authorized approval; (3)

unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of

(1)-(3), Defendants’ reported revenue figures were false; (5) there were material weaknesses in the

Company’s internal control over financial reporting, including with respect to the accuracy of

journal entries and the accounting for sales returns; (6) RTI’s internal controls and procedures were

not effective; and (7) as a result of the foregoing, RTI was reasonably likely to restate its financial

statements.

       172.    On May 3, 2018 the Company announced first quarter 2018 financial results in a

press release filed with the SEC on Form 8-K. Specifically, the Company reported that –




                                                  47
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 48 of 94 PageID #:544




       RTI’s worldwide revenues for the first quarter of 2018 were $69.9 million,
       comparable with the prior year first quarter. First quarter revenues were driven
       by growth in the OEM and International lines of business, which were partially
       offset by declines in Sports and Spine and a $3.2 million reduction from the sale of
       substantially all the assets of the cardiothoracic closure business completed in
       August 2017. Gross profit for the first quarter of 2018 was $33.7 million, or 48.2%
       of revenues, compared to $35.8 million, or 51.2% of revenues, in the first quarter
       of 2017. Gross profit for the first quarter of 2018 was impacted by an inventory
       charge of $1.0 million from the write-off of inventory related to our international
       restructuring and $0.2 million due to the purchase accounting step-up of Zyga
       inventory. (Emphasis added.)

       173.    The statements referenced in ¶172 above were materially false and/or misleading

because they misrepresented and failed to disclose the following adverse facts pertaining to the

Company’s business, operations, and prospects, which were known to Defendants or recklessly

disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

failed to disclose that: (1) the Company inappropriately recognized revenues with respect to certain

contractual arrangements, including other equipment manufacturer customers; (2) revenue was

improperly recognized because certain customer orders, primarily for OEM customers, were

shipped early to customers without obtaining authorized approval; (3) unapproved shipments were

shipped by employees in order to generate additional revenue and resulted in shipments being

pulled from a future quarter into an earlier quarter; (4) as a result of (1)-(3), Defendants’ reported

revenue figures were false; and (5) as a result of the foregoing, RTI was reasonably likely to restate

its financial statements.

       174.    On May 3, 2018, Defendants held a conference call with investors and analysts (the

“Q1 2018 Earnings Call”). During the Q1 2018 Earnings Call, Defendants Farhat and Singer

repeated the same materially false and/or misleading revenue figures set forth in ¶172 above.

       175.    On the Q1 2018 Earnings Call, Defendant Farhat claimed [d]uring the quarter, we

delivered revenue of approximately $69.9 million, which was driven by strong performance in

our OEM and International franchises ….” (Emphasis added.)

                                                 48
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 49 of 94 PageID #:545




       176.    The statements referenced in ¶174-175 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for

OEM customers, were shipped early to customers without obtaining authorized approval; (3)

unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of

(1)-(3), Defendants’ reported revenue figures were false, including the revenue cited in order to

describe OEM as “strong”; and (5) as a result of the foregoing, RTI was reasonably likely to restate

its financial statements.

       177.    On May 4, 2018, the Company filed its quarterly report on Form 10-Q for the period

ended March 31, 2018 (the “Q1 2018 10-Q”). The Q1 2018 10-Q was signed by Defendants Farhart

and Singer and stated, in relevant part:

       Total revenues - Our total revenues of $69.9 million for the three months ended
       March 31, 2018 was comparable to the three months ended March 31, 2017.
       Excluding cardiothoracic revenues for the three months ended March 31, 2017, our
       total revenues increased $3.1 million, or 4.6%, primarily due to timing of delivery
       to certain OEM distributors, primarily in the dental and trauma markets.

       OEM - Revenues from OEM increased $5.0 million, or 19.8%, to $30.1 million
       for the three months ended March 31, 2018, compared to $25.1 million for the
       three months ended March 31, 2017. OEM revenues increased primarily as a
       result of higher orders and due to timing of delivery to certain OEM distributors,
       primarily in the dental and trauma markets. (Emphasis added.)




                                                49
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 50 of 94 PageID #:546




       178.    Finally, the Q1 2018 10-Q stated that “our Chief Executive Officer and Chief

Financial Officer concluded that the design and operation of our disclosure controls and procedures

were effective as of the end of the period covered by this report.”

       179.    The statements referenced in ¶¶177-178 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for

OEM customers, were shipped early to customers without obtaining authorized approval; (3)

unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of

(1)-(3), Defendants’ reported revenue figures were false, including the alleged drivers of OEM

growth cited in the Q1 2018 10-Q; (5) there were material weaknesses in the Company’s internal

control over financial reporting, including with respect to the accuracy of journal entries and the

accounting for sales returns; (6) RTI’s internal controls and procedures were not effective; and (7)

as a result of the foregoing, RTI was reasonably likely to restate its financial statements.

       180.    On August 2, 2018, the Company announced second quarter 2018 financial results

in a press release filed with the SEC on Form 8-K. Specifically, the Company reported that “RTI’s

worldwide revenues for the second quarter of 2018 were $70.7 million, down slightly compared

with $72.1 million during the same period for the prior year. Excluding a $3.7 million reduction




                                                 50
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 51 of 94 PageID #:547




from the sale of substantially all the assets of the cardiothoracic closure business completed in

August 2017, our total revenues increased $2.2 million, or 3.3%.”

        181.    The statements referenced in ¶180 above were materially false and/or misleading

because they misrepresented and failed to disclose the following adverse facts pertaining to the

Company’s business, operations, and prospects, which were known to Defendants or recklessly

disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

failed to disclose that: (1) the Company inappropriately recognized revenues with respect to certain

contractual arrangements, including other equipment manufacturer customers; (2) revenue was

improperly recognized because certain customer orders, primarily for OEM customers, were

shipped early to customers without obtaining authorized approval; (3) unapproved shipments were

shipped by employees in order to generate additional revenue and resulted in shipments being

pulled from a future quarter into an earlier quarter; (4) as a result of (1)-(3), Defendants’ reported

revenue figures were false, as is data derived from those figures; and (5) as a result of the foregoing,

RTI was reasonably likely to restate its financial statements.

        182.    On August 3, 2018, the Company filed its quarterly report on Form 10-Q for the

period ended June 30, 2018 (the “Q2 2018 10-Q”). The Q2 2018 10-Q was signed by Defendants

Farhart and Singer and stated, in relevant part:

        Total revenues - Our total revenues decreased $1.4 million, or 2.0%, to $70.7
        million for the three months ended June 30, 2018, compared to $72.1 million for
        the three months ended June 30, 2017. Excluding cardiothoracic revenues for the
        three months ended June 30, 2017, our total revenues increased $2.2 million, or
        3.3%, primarily due to timing of delivery to certain OEM distributors, primarily in
        the dental and trauma markets.

        OEM - Revenues from OEM increased $3.2 million, or 11.4%, to $31.2 million
        for the three months ended June 30, 2018, compared to $28.0 million for the three
        months ended June 30, 2017. OEM revenues increased primarily as a result of
        higher orders and due to timing of delivery to certain OEM distributors, primarily
        in the dental and trauma markets. (Emphasis added.)



                                                   51
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 52 of 94 PageID #:548




       183.    The Q2 2018 10-Q further stated, in relevant part:

       Total revenues - Our total revenues decreased $1.5 million, or 1.0%, to $140.6
       million for the six months ended June 30, 2018, compared to $142.1 million for
       the six months ended June 30, 2017. Excluding cardiothoracic revenues for the six
       months ended June 30, 2017, our total revenues increased $5.3 million, or 3.9%,
       primarily due to timing of delivery to certain OEM distributors, primarily in the
       dental and trauma markets. (Emphasis added.)

       184.    Finally, the Q2 2018 10-Q stated, “our Chief Executive Officer and Chief Financial

Officer concluded that the design and operation of our disclosure controls and procedures were

effective as of the end of the period covered by this report.”

       185.    The statements referenced in ¶¶182-184 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for

OEM customers, were shipped early to customers without obtaining authorized approval; (3)

unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of

(1)-(3), Defendants’ reported revenue figures were false; (5) there were material weaknesses in the

Company’s internal control over financial reporting, including with respect to the accuracy of

journal entries and the accounting for sales returns; (6) RTI’s internal controls and procedures were

not effective; and (7) as a result of the foregoing, RTI was reasonably likely to restate its financial

statements.




                                                  52
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 53 of 94 PageID #:549




       186.    On November 1, 2018, the Company announced third quarter 2018 financial results

in a press release filed with the SEC on Form 8-K. Specifically, the Company reported that –

       RTI’s worldwide revenues for the third quarter of 2018 were $69.1 million,
       compared with $66.7 million during the same period in the prior year. Excluding
       a $1.3 million reduction from the sale of substantially all the assets of the
       Cardiothoracic Closure business completed in August 2017, total revenues
       increased $3.7 million, or 5.7%, driven by strong performance in both the spine
       and OEM franchises. Gross profit for the third quarter of 2018 was $37.7 million,
       or 54.5% of revenues, a significant increase compared to $33.5 million, or 50.3%
       of revenues, in the third quarter of 2017. (Emphasis added.)

       187.    The November 1 press release further stated that:

       Our OEM franchise continued its strong performance this quarter. Our team has
       done a tremendous job of getting closer to our customers, better understanding their
       needs and the direction of the market and focusing our operations accordingly to
       drive growth. The changes we have implemented are really paying off and our
       credit to all involved. (Emphasis added).

       188.    The statements referenced in ¶¶186-187 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for

OEM customers, were shipped early to customers without obtaining authorized approval; (3)

unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of

(1)-(3), Defendants’ reported revenue figures were false; (5) RTI’s OEM revenue was, in part,

attributable to fraud in addition to any non-fraudulent employee efforts; and (6) as a result of the

foregoing, RTI was reasonably likely to restate its financial statements.



                                                53
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 54 of 94 PageID #:550




         189.   On November 1, 2018, Defendants held a conference call with investors and

analysts (the “Q3 2018 Earnings Call”). During the Q3 2018 Earnings Call, Defendants Singer

and Farhat repeated the same materially false and/or misleading revenue figures set forth in ¶186

above.

         190.   On the same call, Defendant Farhat stated that “[w]e returned the OEM franchise

to growth and made progress on our current spine portfolio by launching Fortilink-TS and -L with

TETRAfuse technology, which recently won a 2018 Spine Technology Award from Orthopedics

this week…And with these initiatives now ingrained in our corporate culture, we are producing

improved operational and financial performance, and we are increasing our focus on accelerating

near-term growth.” (Emphasis added.)

         191.   The statements referenced in ¶¶189-190 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for

OEM customers, were shipped early to customers without obtaining authorized approval; (3)

unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of

(1)-(3), Defendants’ reported revenue figures were false; (5) RTI’s OEM revenue was, in part,

attributable to fraud in addition to any non-fraudulent “corporate initiative”; and (6) as a result of

the foregoing, RTI was reasonably likely to restate its financial statements.




                                                 54
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 55 of 94 PageID #:551




       192.    On November 7, 2018, the Company filed its quarterly report on Form 10-Q for the

period ended September 30, 2018 (the “Q3 2018 10-Q”). The Q3 2018 10-Q was signed by

Defendants Farhart and Singer and stated, “[t]otal revenues - Our total revenues increased $2.4

million, or 3.6%, to $69.1 million for the three months ended September 30, 2018, compared to

$66.7 million for the three months ended September 30, 2017.” The Q3 2018 10-Q also stated as

follows:

       OEM - Revenues from OEM increased $1.3 million, or 4.6%, to $30.1 million for
       the three months ended September 30, 2018, compared to $28.8 million for the
       three months ended September 30, 2017. OEM revenues increased primarily as
       a result of higher orders and due to timing of delivery to certain OEM
       distributors, primarily in the dental and trauma markets. (Emphasis added.)

       193.    Defendants further stated, in regard to a new accounting standard, ASC 606, that:

       At September 30, 2018, we had 57 days of revenues outstanding in trade accounts
       receivable, an increase of 11 days compared to December 31, 2017. The increase is
       driven by the longer period receivables remain outstanding for contracts with
       customers where inventory is exclusively built with no alternative use to us, and
       where revenue is recognized over time under ASC 606. Whereas previously,
       revenue and receivables were recorded at the time of shipment, they are now
       recorded over time. The customer, however, is only billed at the time of shipment.

       194.    Finally, Defendants stated in the Q3 2018 10-Q that “our Chief Executive Officer

and Chief Financial Officer concluded that the design and operation of our disclosure controls and

procedures were effective as of the end of the period covered by this report.”

       195.    The statements referenced in ¶¶192-194 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for


                                                55
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 56 of 94 PageID #:552




OEM customers, were shipped early to customers without obtaining authorized approval; (3)

unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of

(1)-(3), Defendants’ reported revenue figures were false; (5) there were material weaknesses in the

Company’s internal control over financial reporting, including with respect to the accuracy of

journal entries and the accounting for sales returns; (6) RTI’s internal controls and procedures were

not effective; and (7) as a result of the foregoing, RTI was reasonably likely to restate its financial

statements.

       196.    February 28, 2019, Defendants held a conference call with investors and analysts

(the “Q4 2018 Earnings Call”). During the Q4 2018 Earnings Call, Defendant Singer made the

following statements concerning the Paradigm acquisition:

       [W]ithin the context of the SEC rules, we've been very, very actively engaged with
       the Paradigm team. I mean this has really been a partnership with the Paradigm
       leadership and ownership from the outset, and kind of given that, they're going to
       be significant shareholders going forward. Everybody is very aligned on driving
       towards a successful integration and closing the deal with momentum.

       And so, we've had a comprehensive integration team on both sides working on it
       on a consistent basis. So, when we close this transaction, we'll hit the ground
       running, I mean, some of it is simple and some of it is complicated. We got
       everybody signed up for benefits and on payroll, we got everybody with RTI e-mail
       addresses, all of the things that kind of get in the way of people being effective in
       their roles, everybody is clear about what their role is going to be going forward,
       and we've got a solid design of the commercial infrastructure, both domestically
       and internationally going forward. And so, we've done a ton of work and have had
       tremendous co-operation and collaboration. And so, we feel very good about
       where we're positioned at the outset of the close. (Emphasis added.)

       197.    The statements referenced in ¶196 above were materially false and/or misleading

because they misrepresented and failed to disclose the following adverse facts pertaining to the

Company’s business, operations, and prospects, which were known to Defendants or recklessly

disregarded by them. Specifically, Defendants made false and/or misleading statements and/or



                                                  56
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 57 of 94 PageID #:553




failed to disclose that: (1) consistent with RTI’s deficient internal controls, the Paradigm

transaction was rife was serious errors relating to asset valuation and purchase accounting; and (2)

as a result of the foregoing, RTI was reasonably likely to restate its financial statements.

       198.    On March 5, 2019, the Company filed a Form 10-K for the year ended December

31, 2018 (the “2018 10-K”) with the SEC. The 2018 10-K was signed by Defendants Farhat and

Singer. The 2018 10-K contained signed SOX certifications by Defendant Farhat and Singer

attesting to the accuracy of financial reporting, the disclosure of any material changes to the

Company’s internal controls over financial reporting, and the disclosure of all fraud.

       199.     The 2018 10-K stated, in pertinent part, the following concerning the Company’s

approach to revenue recognition:

       Revenue Recognition— We recognize revenue upon shipping, or receipt by our
       customers of our products and implants, depending on our distribution
       agreements with our customers or distributors. Our performance obligations
       consist mainly of transferring control of implants identified in our contracts. We
       typically transfer control at a point in time upon shipment or delivery of the
       implants for direct sales, or upon implantation for sales of consigned inventory. Our
       customer is able to direct the use of, and obtain substantially all of the benefits from,
       the implant at the time the implant is shipped, delivered, or implanted, respectively,
       based on the terms of the contract. For performance obligations related to our
       contracts with exclusively built inventory clauses, we typically satisfy our
       performance obligations evenly over the contract term as inventory is built. Such
       exclusively manufactured inventory has no alternative use and we have an
       enforceable right to payment for performance to date. We use the input method to
       measure the manufacturing activities completed to date, which depicts the progress
       of our performance obligation of transferring control of exclusively built inventory.
       For the contracts with upfront and annual exclusivity fees, revenue related to those
       fees is recognized over the contract term following a consistent method of
       measuring progress towards satisfaction of the performance obligation. We use the
       method and measure of progress that best depicts the transfer of control to the
       customer of the goods or services to date relative to the remaining goods or services
       promised under the contract.

       The Company permits returns of implants in accordance with the terms of
       contractual agreements with customers if the implant is returned in a timely manner,
       in unopened packaging, and from the normal channels of distribution. Allowances




                                                  57
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 58 of 94 PageID #:554




       for returns are provided based upon analysis of the Company’s historical patterns
       of returns matched against the revenues from which they originated.

       The Company records estimated implant returns, discounts, rebates and other
       distribution incentives as a reduction of revenue in the same period revenue is
       recognized. Estimates of implant returns are recorded for anticipated implant
       returns based on historical distributions and returns information. Estimates of
       discounts, rebates and other distribution incentives are recorded based on
       contractual terms, historical experience and trend analysis.

       Other revenues consist of service processing, tissue recovery fees, biomedical
       laboratory fees, recognition of previously deferred revenues, shipping fees,
       distribution of reproductions of our allografts to distributors for demonstration
       purposes and restocking fees which is included in revenues. (Emphasis added.)

       200.   The 2018 10-K stated, in pertinent part, the following concerning revenue from
contracts with customers:

       Revenue from Contracts with Customers—On January 1, 2018, the Company
       adopted a new accounting standard issued by the FASB on revenue recognition
       using the modified retrospective method. This new accounting standard outlines a
       single comprehensive model to use in accounting for revenue arising from contracts
       with customers. This standard supersedes existing revenue recognition
       requirements and eliminates most industry-specific guidance from GAAP. The core
       principle of the new accounting standard is to recognize revenue to depict the
       transfer of promised goods or services to customers in an amount that reflects the
       consideration to which the entity expects to be entitled in exchange for those goods
       or services. In addition, the adoption of this new accounting standard resulted in
       increased disclosure, including qualitative and quantitative disclosures about the
       nature, amount, timing and uncertainty of revenue and cash flows arising from
       contracts with customers. The new accounting standard was applied to all
       contracts, apart from contracts for which all or substantially all revenue was
       recognized before January 1, 2018. Additionally, the Company elected to account
       for shipping and handling activities as a fulfillment cost rather than a separate
       performance obligation.

       The Company identified three contracts which previously resulted in revenue
       recognition occurring at the time of shipment; however, under the new revenue
       recognition standard, the Company is required to recognize revenue over time. The
       assessment of our January 1, 2018, consolidated balance sheet under ASC Topic
       606 resulted in a cumulative-effect adjustment to opening retained earnings,
       unbilled accounts receivable and costs incurred for inventory. (Emphasis added.)

       201.   The 2018 10-K stated the following regarding its revenues from OEM:




                                               58
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 59 of 94 PageID #:555




       OEM—Revenues from OEM increased $10.0 million, or 9.0%, to $120.7 million
       for the year ended December 31, 2018 compared to $110.7 million for the year
       ended December 31, 2017. OEM revenues increased primarily as a result of higher
       orders and due to timing of delivery to certain OEM distributors, primarily in the
       dental and trauma markets. (Emphasis added.)

       202.    As to RTI’s internal controls over financial reporting, the 2018 10-K stated that,

“as of December 31, 2018, the Company’s internal control over financial reporting is effective.”

       203.    The statements referenced in ¶¶198-202 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for

OEM customers, were shipped early to customers without obtaining authorized approval; (3)

unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of

(1)-(3), Defendants’ reported revenue figures were false; (5) there were material weaknesses in the

Company’s internal control over financial reporting, including with respect to the accuracy of

journal entries and the accounting for sales returns; (6) RTI’s internal controls and procedures were

not effective; and (7) as a result of the foregoing, RTI was reasonably likely to restate its financial

statements.

       204.    On May 2, 2019, Defendants held a conference call with investors and analysts (the

“Q1 2019 Earnings Call”). During the Q1 2019 Earnings Call, Defendant Singer stated that:

       RTI's worldwide revenue for the first quarter of 2019 was $69.7 million compared
       with $69.9 million during the same period for the prior year. Driving 2019
       revenues is approximately $0.7 million of net growth within Spine and $300

                                                  59
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 60 of 94 PageID #:556




       thousand of growth in Sports offset by declines in OEM. The majority of the
       decline in OEM is due to $1.1 million of revenue booked in the first quarter of
       2018 which was shifted from the second quarter if you recall our discussions of
       last year.

       205.    The statements referenced in ¶204 above were materially false and/or misleading

because they misrepresented and failed to disclose the following adverse facts pertaining to the

Company’s business, operations, and prospects, which were known to Defendants or recklessly

disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

failed to disclose that: (1) the Company inappropriately recognized revenues with respect to certain

contractual arrangements, including other equipment manufacturer customers; (2) revenue was

improperly recognized because certain customer orders, primarily for OEM customers, were

shipped early to customers without obtaining authorized approval; (3) unapproved shipments were

shipped by employees in order to generate additional revenue and resulted in shipments being

pulled from a future quarter into an earlier quarter; (4) as a result of (1)-(3), Defendants’ reported

revenue figures were false, as are inferences based on Defendants’ false revenues; and (5) as a

result of the foregoing, RTI was reasonably likely to restate its financial statements.

       206.    On May 7, 2019, the Company filed its quarterly report on Form 10-Q for the period

ended March 31, 2019 (the “Q1 2019 10-Q”). The Q1 2019 10-Q was signed by Defendants Farhart

and Singer and stated –

       Total Revenues – Our total revenues decreased $149,000, or 0.2%, to $69.7
       million for the three months ended March 31, 2019, compared to $69.9 million
       for the three months ended March 31, 2018, due to the suspension of the map3®
       implant and timing of delivery to certain OEM distributors, primarily in the dental
       market, partially offset by increased distributions of our legacy spine hardware
       implants and due to the introduction of our coflex® Interlaminar Stabilization®
       implants, acquired through the acquisition of Paradigm.

       Revenues from OEM decreased $1.1 million, or 3.7%, to $29.0 million for the
       three months ended March 31, 2019, compared to $30.1 million for the three
       months ended March 31, 2018. OEM revenues decreased primarily due to timing



                                                 60
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 61 of 94 PageID #:557




       of delivery to certain OEM distributors, primarily in the dental market. (Emphasis
       added.)

       207.    The Q1 2019 10-Q also stated that “our Chief Executive Officer and Chief Financial

Officer concluded that the design and operation of our disclosure controls and procedures were

effective as of the end of the period covered by this report.”

       208.    The statements referenced in ¶¶206-207 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for

OEM customers, were shipped early to customers without obtaining authorized approval; (3)

unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of

(1)-(3), Defendants’ reported revenue figures were false; (5) there were material weaknesses in the

Company’s internal control over financial reporting, including with respect to the accuracy of

journal entries and the accounting for sales returns; (6) RTI’s internal controls and procedures were

not effective; and (7) as a result of the foregoing, RTI was reasonably likely to restate its financial

statements.

       209.    On August 5, 2019, the Company filed its quarterly report on Form 10-Q for the

period ended June 30, 2019 (the “Q2 2019 10-Q”). The Q2 2019 10-Q was signed by Defendants

Farhart and Singer and stated, among other things, that:

       OEM - Revenues from OEM increased $1.3 million, or 4.2%, to $32.5 million for
       the three months ended June 30, 2019, compared to $31.2 million for the three

                                                  61
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 62 of 94 PageID #:558




       months ended June 30, 2018. OEM revenues increased primarily due to
       increased demand from certain OEM distributors, primarily in our dermis based
       implants. (Emphasis added.)

       210.    In the Q2 2019 10-Q, Defendants stated that “our Chief Executive Officer and Chief

Financial Officer concluded that the design and operation of our disclosure controls and procedures

were effective as of the end of the period covered by this report.”

       211.    The statements referenced in ¶¶209-210 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for

OEM customers, were shipped early to customers without obtaining authorized approval; (3)

unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of

(1)-(3), Defendants’ reported revenue figures were false; (5) there were material weaknesses in the

Company’s internal control over financial reporting, including with respect to the accuracy of

journal entries and the accounting for sales returns; (6) RTI’s internal controls and procedures were

not effective; and (7) as a result of the foregoing, RTI was reasonably likely to restate its financial

statements.

       212.    On October 31, 2019, Defendants held a conference call with investors and analysts

(the “Q3 2019 Earnings Call”). During the Q3 2019 Earnings Call, Defendant Singer was queried

by an analyst regarding the “relatively large range” RTI used for its fourth quarter 2019 guidance.




                                                  62
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 63 of 94 PageID #:559




Singer responded by alluding to the unpredictability of revenue due to Defendants’ own accounting

manipulation scheme:

       Yeah, so there is a number of factors that play into it. Look, we were -- our forecast
       accuracy in the third quarter was obviously horrible …. I would say, stabilization
       and impact of new launches in established therapies is built into the guidance range.
       We do and have had some products back order and so if we stabilize the supply
       side, from a donor and donor quality perspective that will impact the range and
       then there's always a certain element of delivery window with the OEM customers
       that come into play at the end of the quarter. So those are the factors that go into
       it. I don't know if that's helpful or not. (Emphasis added.)

       213.    On November 7, 2019, the Company filed its quarterly report on Form 10-Q for the

period ended September 31, 2019 (the “Q3 2019 10-Q”). The Q3 2019 10-Q was signed by

Defendants Farhart and Singer and stated, as follows:

       OEM - Revenues from OEM increased $2.2 million, or 7.5%, to $32.3 million for
       the three months ended September 30, 2019, compared to $30.1 million for the
       three months ended September 30, 2018. OEM revenues increased primarily due
       to increased demand from certain OEM distributors, primarily in our acellular
       dermal matrix implants. (Emphasis added.)

       214.    In the Q3 2019 10-Q, Defendants further stated as follows:

       OEM - Revenues from OEM increased $2.4 million or 2.7% to $93.8 million for
       the nine months ended September 30, 2019, compared to $91.4 million for the
       nine months ended September 30, 2018. OEM revenues increased primarily due
       to increased demand from certain OEM distributors, primarily in our acellular
       dermal matrix implants. (Emphasis added.)

       215.    Finally, Defendants stated that “our Chief Executive Officer and Chief Financial

Officer concluded that the design and operation of our disclosure controls and procedures were

effective as of the end of the period covered by this report.”

       216.    The statements referenced in ¶¶213-215 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to Defendants

or recklessly disregarded by them. Specifically, Defendants made false and/or misleading



                                                 63
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 64 of 94 PageID #:560




statements and/or failed to disclose that: (1) the Company inappropriately recognized revenues

with respect to certain contractual arrangements, including other equipment manufacturer

customers; (2) revenue was improperly recognized because certain customer orders, primarily for

OEM customers, were shipped early to customers without obtaining authorized approval; (3)

unapproved shipments were shipped by employees in order to generate additional revenue and

resulted in shipments being pulled from a future quarter into an earlier quarter; (4) as a result of

(1)-(3), Defendants’ reported revenue figures were false; (5) there were material weaknesses in the

Company’s internal control over financial reporting, including with respect to the accuracy of

journal entries and the accounting for sales returns; (6) RTI’s internal controls and procedures were

not effective; and (7) as a result of the foregoing, RTI was reasonably likely to restate its financial

statements.

                                    The Truth Slowly Emerges

        217.    On March 16, 2020, after the market closed, RTI announced in a press release that

it would file a Form 12b-25 with SEC due to its inability to timely file its Form 10-K for the fiscal

year ended December 31, 2019. RTI further disclosed that the cause of the delay was that its Audit

Committee was investigating the Company’s revenue recognition practices. The press release

stated, in relevant part:

        DEERFIELD, Ill., March 16, 2020 (GLOBE NEWSWIRE) – RTI Surgical
        Holdings, Inc. (RTIX), a global surgical implant company, announced it will file a
        Form 12b-25 Notification of Late Filing with the Securities and Exchange
        Commission (the “SEC”) to provide a 15 calendar day extension within which to
        file its Form 10-K for the fiscal year ended December 31, 2019.

        The Audit Committee (the “Audit Committee”) of the Company’s Board of
        Directors, with the assistance of independent legal and forensic accounting
        advisors, is in the process of conducting an internal investigation of current and
        prior period matters relating to the Company’s revenue recognition practices
        regarding the timing of revenue with respect to certain contractual
        arrangements, primarily with OEM customers, including the accounting


                                                  64
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 65 of 94 PageID #:561




       treatment, financial reporting and internal controls related to such
       arrangements. The Audit Committee investigation was precipitated by an ongoing
       SEC investigation related to the periods 2014 through 2016. The Company will not
       be in a position to file its Form 10-K until the Audit Committee concludes its
       investigation and the Company and its independent auditor assess the results of that
       investigation. The Company is working to complete its analysis and file its Form
       10-K for the year ended December 31, 2019 within the extension period (through
       March 31, 2020), but no assurance can be given that it will be able to do so.

       218.    On this news, RTI’s shares fell $0.76 per share or over 27.6% to close at $1.99 per

share on March 18, 2020, thereby damaging investors:




       219.    On March 20, 2020, the Company filed a current report on a Form 8-K with the

SEC announcing that it had received a letter from the Listing Qualifications Department of the

Nasdaq Stock Market LLC, indicating that the Company was not in compliance with the timely

filing requirement for continued listing under Nasdaq Listing Rule 5250(c)(1). In the same report,

the Company announced that its Vice President of Financial Planning and Analysis, Defendant

Louw who had recently been promoted to CFO in January 2020, would end his employment with

RTI by April 8, 2020.



                                               65
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 66 of 94 PageID #:562




       220.    When the market learned of this materialization of the risk concealed by

Defendants’ deceptive accounting practices, shares fell $0.44 per share, or 19.6%, to close at $1.80

on March 23, 2020, the next trading day:




       221.    More than a month later, RTI disclosed that it agreed to provide Defendant Louw

with a separation payment in the amount of $195,294.00 and that the Company would also retain

Defendant Louw as a “consultant” pursuant to the following terms:

       Mr. Louw agreed to provide certain services to RTI Surgical as a consultant from
       April 9, 2020 until the earlier of: (i) the consummation of the sale of the Company’s
       OEM business pursuant to the Purchase Agreement; and (ii) the termination of such
       agreement. In exchange for such consultant services, RTI Surgical agreed to pay to
       Mr. Louw the following compensation: (i) $23,741 per month; (ii) reimbursement
       for reasonable and documented out-of-pocked expenses incurred by Mr. Louw in
       connection with performance of such services; and (iii) reimbursement of actual
       travel expenses in accordance with RTI’s travel policy at the time of travel. Either
       party may terminate the Consultant Agreement at any time, with or without cause,
       by providing the other party 30 days’ advance written notice.

       222.    On March 30, 2020, before the market opened, RTI announced that on March 28,

the Company had received a letter from Montagu stating that RTI was in breach of Section 7.5(a)



                                                66
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 67 of 94 PageID #:563




of the Purchase Agreement relating to the OEM sale, as a result of failing to file a proxy statement

with the SEC within forty-five calendar days.

       223.    In the same report, the Company announced that it had postponed a special meeting

of shareholders, which was set to vote on various proposals necessary to close the sale of the OEM

business, and the Company’s annual meeting of shareholders, which had been scheduled for May

13, 2020.

       224.    In response to this latest materialization of the risks created by Defendants’
accounting-related misconduct, RTI shares fell, with trading volume heavy, $0.20 per share, or
11%, to close at $1.68 on March 30, 2020.




       225.    On April 9, 2020, in a Form 8-K filed with the SEC, RTI disclosed certain findings

from the Audit Committee’s ongoing investigation, including that certain financial statements

would be restated. Specifically, the Company stated:

       On April 7, 2020, the Audit Committee of the Board of Directors concluded that
       the Company will restate its previously issued audited financial statements for the


                                                67
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 68 of 94 PageID #:564




       years ended December 31, 2014, 2015, 2016, 2017 and 2018 and its unaudited
       financial statements for the quarterly periods for 2016-2018 and the nine months
       ended September 30, 2019 (the “Relevant Periods”). Accordingly, investors should
       no longer rely upon the Company’s previously released financial statements as of
       and for the years ended December 31, 2018, 2017, 2016, 2015, and 2014, and the
       reports on the financial statements and internal control over financial reporting of
       the Company’s independent registered public accounting firm thereon; or the
       quarterly financial statements and other financial data released related to the
       Relevant Periods.

       The Company has concluded that revenue for certain invoices should have been
       recognized at a later date than when originally recognized. In response to binding
       purchase orders from certain OEM customers, goods were shipped and received by
       the customers before requested delivery dates and agreed-upon delivery windows.
       In many instances, the OEM customers requested or approved the early shipments,
       but the Company has determined that on other occasions the goods were delivered
       early without obtaining the customers’ affirmative approval. In addition, the
       Company has concluded that in July 2017, an adjustment was improperly made
       to a product return provision in the Direct Division. Accordingly, the Company
       will revise its financial statements to correct these errors and any others as it
       finalizes the Investigation. The Company and the Audit Committee of the Board of
       Directors have discussed these matters with Deloitte & Touche LLP, the
       Company’s independent registered public accounting firm.

       226.    On June 8, 2020, the Company filed a Form 10-K/A for the year ended December

31, 2018 (the “2018 Amended 10-K”) with the SEC to restate its financial results for prior periods

because, among other things, “revenue for certain invoices should have been recorded at a later

date than when originally recognized” and “adjustments [had been] improperly or erroneously

made to manual journal entry accrual/reserve accounts.” Specifically, regarding the background

for the restatement, the report stated:

       Based on the results of the Investigation, the Company has concluded that revenue
       for certain invoices should have been recognized at a later date than when
       originally recognized. In response to binding purchase orders from certain OEM
       customers, goods were shipped and received by the customers before requested
       delivery dates and agreed-upon delivery windows. In many instances the OEM
       customers requested or approved the early shipments, but the Company has
       determined that on other occasions the goods were delivered early without
       obtaining the customers’ affirmative approval. Some of those unapproved
       shipments were shipped by employees in order to generate additional revenue and
       resulted in shipments being pulled from a future quarter into an earlier quarter.


                                               68
Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 69 of 94 PageID #:565




   The revenue for those shipments is being restated, as well as for other orders that
   shipped earlier than the purchase order due date in the system for which the
   Company could not locate evidence that the OEM customers had requested or
   approved the shipments. In addition, the Investigation found that in July 2017 a
   $30,000 adjustment was improperly made to a product return provision in the
   Direct Division that increased the Direct Division’s revenue in the prior quarter.
   The July 2017 adjustment prompted additional investigative steps. The Company
   has concluded that in the periods of the fourth quarter of 2015 through the fourth
   quarter of 2018 certain adjustments were improperly or erroneously made to
   manual journal entry accrual/reserve accounts, including a July 2017 adjustment to
   a product return provision in the Direct Division. Accordingly, the Company has
   restated its financial statements to correct these errors.

   In addition to the correction of the errors discussed above, the Company has also
   made other immaterial corrections in all periods presented. Such immaterial
   corrections reflected in the restated periods and, together with the other corrections
   described above, are referred to herein as “Current and Prior Period Adjustments.”
   The corrections are included in these financial statements contained herein,
   which we refer to herein collectively as the “Restatement”.

   227.   The 2018 Amended 10-K detailed the restatement as follows:

      a. Revenue – As noted above, the Company has concluded that in some
         instances revenue for certain invoices should have been recognized at a later
         date than when originally recognized. Under both ASC 605 and ASC 606,
         revenue on sales to OEM customers is typically recognized at a point in
         time upon shipment. The Company identified revenue from certain
         customer orders that was shipped early to customers without obtaining
         authorized approval, and thus was recognized in an incorrect period. There
         were also instances in which the Company could not locate evidence that
         the OEM customers had requested or approved the shipments. Correction
         of these errors, when including the rollover effect from the immediately
         preceding periods, decreased revenue by $0.5 million in 2018, increased
         revenue by $0.8 million in 2017, and increased revenue by $3.1 million in
         2016.

      b. Costs of processing and distribution – Primarily as a result of the error
         corrections noted above, when including the rollover effect from the
         immediately preceding periods, costs of processing and distribution
         decreased by less than $0.1 million in 2018, increased by $0.2 million in
         2017, and increased by $2.1 million in 2016.

      c. Operating expenses – The Company corrected certain errors noted above,
         separate from the Investigation which increased operating expenses by $1.3
         million, less than $0.1 million and $0.6 million, as of December 31, 2018,
         2017, and 2016, respectively.



                                            69
Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 70 of 94 PageID #:566




      d. Accounts receivable – Primarily as a result of the error corrections noted
         above relating to the timing of revenue recognition, accounts receivable
         decreased by $0.3 million, increased by $0.1 million, and decreased by $0.6
         million, as of December 31, 2018, 2017, and 2016, respectively.

      e. Inventories - net – Primarily as a result of the error corrections noted above
         relating to the timing of revenue recognition, inventories - net increased by
         $0.2 million, less than $0.1 million, and $0.3 million as of December 31,
         2018, 2017, and 2016, respectively.

      f. Prepaid and other current assets – The Company corrected certain errors
         noted above, separate from the investigation, which decreased prepaid and
         other current assets by $0.4 million, increased by $0.3 million, and
         decreased by less than $0.1 million, as of December 31, 2018, 2017, and
         2016, respectively.

      g. Property, plant and equipment – net – The Company corrected certain errors
         noted above, separate from the investigation, which increased property,
         plant and equipment – net by $0.1 million, as of December 31, 2016.

      h. Deferred tax assets – The Company corrected certain errors noted above,
         relating to the tax effects of changes to the timing of revenue recognition,
         which increased deferred tax assets by $0.3 million, decreased by $0.1
         million, and increased by $0.1 million as of December 31, 2018, 2017, and
         2016, respectively.

      i. Other intangible assets – net – The Company corrected certain errors,
         separate from the investigation, which decreased net other intangible assets
         – net by $0.8 million and $0.5 million as of December 31, 2018 and 2017,
         respectively, and increased other intangible assets – net by less than $0.1
         million as of December 31, 2016.

      j. Accounts payable – The Company corrected certain errors, separate from
         the investigation, which decreased accounts payable by $0.1 million as of
         December 31, 2018 and 2017, and by less than $0.1 million as of December
         31, 2016.

      k. Accrued expenses – The Company corrected certain errors noted above,
         separate from the investigation, which increased accrued expenses by $1.2
         million, $0.1 million, and $0.4 million, as of December 31, 2018, 2017, and
         2016, respectively.

      l. Other long-term liabilities – As a result of the impact of the error corrections
         noted above, separate from the investigation, long-term liabilities increased
         $0.4 million as of December 31, 2016.

      m. Payments for treasury stock – The Company corrected certain errors,
         separate from the investigation, which reclassified operating cash flows to

                                            70
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 71 of 94 PageID #:567




               financing cash flows for purchases of treasury stock by $0.5 million and
               $3.3 million as of December 31, 2018 and 2017, respectively.

       228.    The 2018 Amended 10-K contained restatements of line items for the financial

statements for the relevant periods. As to the Company’s restatement for revenue, the report

provided, in relevant part:




                                              71
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 72 of 94 PageID #:568




        229.    In addition, the 2018 Amended 10-K identified material weaknesses in RTI’s

internal controls over financial reporting. Specifically, the report stated, in relevant part:

        Based on this evaluation of our disclosure controls and procedures, our CEO and
        CFO have concluded that our disclosure controls and procedures were not
        effective as of December 31, 2018 because of certain material weaknesses in our
        internal control over financial reporting, as further described below.

                                           *       *       *

        Management, including our CEO and CFO, assessed the Company’s internal
        control over financial reporting and concluded that they were not effective as of
        December 31, 2018 (“Evaluation Date”). In making this assessment, management
        used the criteria set forth by the COSO framework. Based on evaluation under these
        criteria, management determined, based upon the existence of the material
        weaknesses described below, that we did not maintain effective internal control
        over financial reporting as of the Evaluation Date.

                                           *       *       *

        We did not maintain an effective control environment based on the criteria
        established in the COSO framework. We have identified deficiencies in the
        principles associated with the control environment of the COSO framework.
        Specifically, these control deficiencies constitute material weaknesses, either
        individually or in the aggregate, relating to: (i) appropriate organizational structure,
        reporting lines, and authority and responsibilities in pursuit of objectives; (ii) our
        commitment to attract, develop, and retain competent individuals; and (iii) holding

                                                  72
Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 73 of 94 PageID #:569




   individuals accountable for their internal control related responsibilities. As
   disclosed in the consolidated financial statements included in Item 8. “Financial
   Statements and Supplementary Data”, these material weaknesses contributed to
   accounting errors. We did not maintain an effective control environment to enable
   the identification and mitigation of risks of accounting errors based on the
   contributing factors to material weakness in the control environment, including:
   The tone from executive management was insufficient to create the proper
   environment for effective internal control over financial reporting and to ensure
   that: (i) there were adequate processes for oversight; (ii) there was accountability
   for the performance of internal control over financial reporting responsibilities;
   (iii) personnel with key positions had the appropriate training to carry out their
   responsibilities; and (iv) corrective activities were appropriately applied,
   prioritized, and implemented in a timely manner. . . .

   We did not design and implement effective control activities based on the criteria
   established in the COSO framework. We have identified deficiencies in the
   principles associated with the control activities component of the COSO
   framework. Specifically, these control deficiencies constitute material weaknesses,
   either individually or in the aggregate, relating to: (i) selecting and developing
   control activities and information technology that contribute to the mitigation of
   risks and support achievement of objectives; and (ii) deploying control activities
   through policies that establish what is expected and procedures that put policies
   into action.

   The following were contributing factors to the material weaknesses in control
   activities:
        Lack of consistently established controls to segregate the function of
            recording and approving journal entries, as well as preparation and review
            of reconciliations with appropriate supporting documentation
        Inconsistent documentation and retention of support for the review and
            approval of manual journal entries.
        Inconsistent documentation and application of accounting policies and/or
            practice for the sales returns reserve and certain accrual accounts.
        Insufficient resources within the accounting and financial reporting
            department to review the accounting for non-recurring complex purchase
            accounting, contingent payment and segment reporting transactions.
        Insufficient design and operation of certain control activities to respond to
            potential risk of material misstatements in the area of revenue recognition.
            In particular: (i) no controls requiring customer approval for early
            shipments outside of agreed upon shipping terms; (ii) no controls requiring
            centralized retention of proof of customer approval or request related to
            shipping outside of agreed terms; (iii) no formal process for offering or
            approving discounts to customers for early shipments; and (iv) no formal
            controls to ensure appropriate cut-off of direct revenue to customers at
            period ends in line with shipping terms.




                                            73
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 74 of 94 PageID #:570




       Deficiencies in control activities contributed to material accounting errors
       identified and corrected in 2018 and prior years. These design deficiencies in
       control activities contributed to the potential for there to have been material
       accounting errors in substantially all financial statement account balances and
       disclosures.

       230.    The 2018 Amended 10-K also identified deficiencies in the Company’s risk

assessment and monitoring activities. Specifically, the report stated, in relevant part:

       We did not design and implement an effective risk assessment based on the criteria
       established in the COSO framework. We have identified deficiencies in the
       principles associated with the risk assessment component of the COSO framework.
       Specifically, these control deficiencies constitute material weaknesses, either
       individually or in the aggregate, relating to: (i) identifying, assessing, and
       communicating appropriate objectives; (ii) identifying and analyzing risks to
       achieve these objectives; (iii) considering the potential for fraud in assessing risks;
       and (iv) identifying and assessing changes in the business that could impact our
       system of internal controls.

       A contributing factor to material weaknesses in the risk assessment included the
       fact that the Company’s formal SOX compliance program did not have sufficient
       scope and focus on the key financial reporting risks.

                                          *       *       *

       We did not design and implement effective monitoring activities based on the
       criteria established in the COSO framework. We have identified deficiencies in the
       principles associated with the monitoring component of the COSO framework.

       Specifically, these control deficiencies constitute material weaknesses, either
       individually or in the aggregate, relating to: (i) selecting, developing, and
       performing ongoing evaluation to ascertain whether the components of internal
       controls are present and functioning; and (ii) evaluating and communicating
       internal control deficiencies in a timely manner to those parties responsible for
       taking corrective action.

       The following were contributing factors to the material weaknesses in monitoring
       activities:

              Management did not properly evaluate the function and operating
               effectiveness of certain internal control activities, limiting its ability to
               detect and communicate deficiencies.
              Internal audit activities were insufficient to keep pace with the size and
               complexity of our business structure and organization, which limited our
               ability to effectively monitor internal controls.



                                                 74
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 75 of 94 PageID #:571




               The Company’s formal SOX compliance program did not have sufficient
                scope and focus on the key financial reporting risks.
               The Company did not have sufficient talent and resources with sufficient
                expertise to evaluate the risks and controls.
               The Company did not have sufficient oversight and supervision of the
                internal control evaluation process.

         231.   On that same day, June 8, 2020, RTI filed its annual report on Form 10-K for the

period ended December 31, 2019 (the “2019 10-K”). The 2019 10-K summarized Defendants’

errors in the quarterly financial statements issued in fiscal year 2019 as follows:

    a.    Revenue – As noted above, the Company has concluded that in some instances revenue
          for certain invoices should have been recognized at a later date than when originally
          recognized. The Company identified revenue from certain customer orders that were
          shipped early to customers without obtaining authorized approval, and thus was
          recognized in an incorrect period. There were also instances in which the Company
          could not locate evidence that the OEM customers had requested or approved the
          shipments and therefore concluded revenue related to these shipments were an error.
          Correction of these errors, when including the rollover effect from the immediately
          preceding periods, increased revenue by $0.3 million in the quarter ended March 31,
          2019, decreased by $0.8 million in the quarter ended June 30, 2019 and increased by
          $0.6 million in the quarter ended September 30, 2019.

    b.    Costs of processing and distribution – Based on the corrections to the above revenue
          errors, when including the rollover effect from the immediately preceding periods, costs
          of processing and distribution increased by $0.1 million in the quarter ended March 31,
          2019, decreased by $0.2 million in the quarter ended June 30, 2019 and increased by
          $0.1 million in the quarter ended September 30, 2019.

    c.    Accounts receivable – As a result of the errors corrections above, accounts receivable
          increased by $0.4 million in the quarter ended March 31, 2019, decreased by $0.3 million
          in the quarter ended June 30, 2019 and increased $0.3 million in the quarter ended
          September 30, 2019.

    d.    Inventories, net – As a result of the errors corrections above, net inventories decreased by
          $0.1 million in the quarter ended March 31, 2019, increased by $0.1 million in the quarter
          ended June 30, 2019 and increased by less than $0.1 million in the quarter ended
          September 30, 2019.

    e.    Deferred tax assets – As a result of the income tax impact of the errors corrections above,
          deferred tax assets decreased by $0.6 million in the quarter ended March 31, 2019,
          decreased by $0.5 million in the quarter ended June 30, 2019, and decreased by
          $0.6 million in the quarter ended September 30, 2019.




                                                  75
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 76 of 94 PageID #:572




        232.   In addition to itemizing the errors in the quarterly financial statements issued in

fiscal year 2019, the 2019 10-K stated that “[a]dditional errors were made in connection with the

recording of the acquisition of Paradigm Spine, LLC in 2019.” The report summarized these errors

as follows:

   a.    Costs of processing and distribution – Based on the corrections to the inventory valuation
         and Paradigm purchase accounting, costs of processing and distribution increased by
         $0.3 million in the quarter ended March 31, 2019, decreased by $1.9 million in the quarter
         ended June 30, 2019, and by $1.2 million in the quarter ended September 30, 2019.

   b.    Marketing, general and administrative – Based on the corrections to the amortization
         related to the other intangible assets’ valuation and Paradigm purchase accounting,
         marketing, general and administrative expenses increased by $0.7 million in the quarter
         ended March 31, 2019 and increased $2.1 million in each of the quarters ended June 30,
         and September 30, 2019.

   c.    Current inventories, net – Based on the corrections to the inventory valuation and
         Paradigm purchase accounting, net current inventories increased by $1.2 million in
         quarter ended March 31, 2019, and decreased by $12.6 million in the quarters ended
         June 30, and September 30, 2019.

   d.    Non-current inventories, net – Based on the corrections to the inventory valuation and
         Paradigm purchase accounting, net non-current inventories increased by $10.3 million in
         quarter ended March 31, 2019, decreased $11.2 million in the quarter ended June 30,
         2019, and decreased by $10.0 million in the quarter ended September 30, 2019.

   e.    Deferred tax assets – Based on the corrections to the Paradigm purchase accounting
         deferred tax assets increased by $0.2 million in quarter ended March 31, 2019, increased
         by $0.3 million in the quarter ended June 30, 2019, and increased by $0.5 million in the
         quarter ended September 30, 2019.

   f.    Goodwill – Based on the corrections to the Paradigm purchase accounting, goodwill
         decreased by $113.5 million in quarter ended March 31, 2019, decreased $76.4 million in
         the quarter ended June 30, 2019, and decreased by $41.7 million in the quarter ended
         September 30, 2019.

   g.    Other intangible assets - net – Based on the corrections to the Paradigm purchase
         accounting, net other intangible assets increased by $78.3 million in the quarter ended
         March 31, 2019, increased $76.2 million in the quarter ended June 30, 2019, and
         increased $74.1 million in the quarter ended September 30, 2019.

   h.    Acquisition contingencies – Based on the corrections to the contingent liability valuation
         and Paradigm purchase accounting, acquisition contingencies decreased by $22.8 million


                                                76
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 77 of 94 PageID #:573




         in each of the quarters ended March 31, and June 30, 2019 and increased $11.9 million in
         the quarter ended September 30, 2019.

        233.   The 2019 10-K also identified certain purportedly “immaterial corrections in all

periods presented.” Defendants summarized these errors as follows:

   a. Marketing, general and administrative – The Company corrected certain errors which
      decreased marketing, general and administrative expenses by $0.5 million in the quarter
      ended March 31, 2019 and less than $0.1 million in each of the quarters ended June 30,
      and September 30, 2019.

   b.    Accounts receivable – The Company corrected certain errors which decreased accounts
         receivable by $0.4 million for the quarter ended March 31, 2019, and by $0.3 million for
         the quarters ended June 30, and September 30, 2019.

   c.    Prepaid and other current assets – The Company corrected certain errors which
         decreased prepaid and other current assets by $0.5 million for each of the quarters ended
         March 31, and June 30, 2019, and September 30, 2019.

   d.    Deferred tax assets - net – The Company corrected certain errors which increased net
         deferred tax assets by $0.7 million for the quarters ended March 31, June 30, and
         September 30, 2019.

   e.    Property, plant & equipment – The Company corrected certain errors which increased
         property, plant & equipment by $0.3 million for the quarters ended March 31, June 30,
         and September 30, 2019.

   f.    Other intangible assets - net – The Company corrected certain errors which decreased
         net other intangible assets by $0.8 million for each of the quarters ended March 31,
         June 30, and September 30, 2019.

   g.    Other assets - net – The Company corrected certain errors which decreased net other
         assets by $0.3 million for the quarters ended March 31, June 30, and September 30,
         2019.

   h.    Accounts payable – The Company corrected certain errors which decreased accounts
         payable by $0.2 million for the quarters ended March 31, June 30, and September 30,
         2019.

   i.    Accrued expenses – The Company corrected certain errors which increased accrued
         expenses by $0.6 million for the quarters ended March 31, June 30, and September 30,
         2019.

   j.    Payments for treasury stock – The Company corrected certain errors which reclassified
         operating cash flows to financing cash flows for purchases of treasury stock by $0.1


                                               77
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 78 of 94 PageID #:574




         million, $0.2 million, and $0.2 million for the quarters ended March 31, June 30, and
         September 30, 2019, respectively.

       234.    Furthermore, the 2019 10-K stated that RTI’s “disclosure controls and procedures

were not effective as of December 31, 2019 because of certain material weaknesses in [its] internal

control over financial reporting” substantially similar to those identified in the 2018 Amended 10-

K. The report also stated that “[r]emediation of the identified material weaknesses and

strengthening [the Company’s] internal control environment will require a substantial effort

throughout 2020 and beyond, as necessary.”

       235.    As a direct result of the restatement, RTI and Montagu amended their OEM

acquisition terms, extending the closing date of the deal to August 31, 2020. In addition, the parties

agreed to lower the OEM purchase price by approximately $40 million while eliminating an

ownership stake in the go-forward OEM business for RTI worth approximately $10 million.

       236.    On June 29, 2020, RTI filed its quarterly report for the period ended March 31,

2020 with the SEC. With respect to the Audit Committee’s investigation concerning revenue

recognition, the Company admitted that:

       Based on the results of the Investigation, the Company concluded that revenue for
       certain invoices should have been recognized at a later date than when originally
       recognized. In response to binding purchase orders from certain OEM customers,
       goods were shipped and received by the customers before requested delivery dates
       and agreed-upon delivery windows. In many instances the OEM customers
       requested or approved the early shipments, but the Company determined that on
       other occasions the goods were delivered early without obtaining the customers’
       affirmative approval. Some of those unapproved shipments were shipped by
       employees in order to generate additional revenue and resulted in shipments
       being pulled from a future quarter into an earlier quarter.

       237.    In the Company’s quarterly report for the period ended June 30, 2020 filed with the

SEC on August 12, 2020, RTI admitted that the material weaknesses which gave rise to the

Company’s restatement still “have not been remediated as of June 30, 2020.”

                ADDITIONAL ALLEGATIONS SUPPORTING SCIENTER


                                                 78
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 79 of 94 PageID #:575




       238.    As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

       239.    Defendants’ material misstatements and omissions, as alleged above, were made

intentionally, knowingly, and/or with deliberate recklessness, and had the purpose and effect of

concealing the adverse truth about RTI’s true financial results, performance, and internal controls

from the investing public, consequently buoying and artificially inflating the trading price of RTI

common stock. In addition to the foregoing, the following facts, when viewed in their totality,

demonstrate a strong inference that Defendants’ false statements and material omissions were

made with actual knowledge of their falsity or with deliberate recklessness, i.e., scienter.

       240.    The revenue that RTI improperly recognized and reported was from contractual

arrangements which were primarily with its core OEM business. The OEM business was

increasingly important to RTI’s financial results as the Class Period progressed, particularly as

part the OEM business’s two-year transformation effort that culminated in its growth offsetting

the underperformance of RTI’s spine business in Q3 2019.

       241.    That the OEM business was integral to RTI’s success and growth during the Class

Period was exemplified by it accounting for the largest portion of the Company’s overall revenue

and by it being a regular and important focus and discussion by the Individual Defendants with

analysts and the market during earnings conference calls and in press releases and SEC filings.

Given the importance of the OEM business, the Individual Defendants were necessarily keenly

attentive to the contractual arrangements with the OEM business, particularly with respect to when

goods were shipped and thus could be included in RTI’s revenue. Indeed, Defendant Farhat

explicitly touted the OEM business as “serving [] leading medical technology companies under




                                                 79
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 80 of 94 PageID #:576




long-term high margin contracts” and when asked about RTI’s guidance, Defendant Singer noted

that “there’s always a certain element of delivery window with the OEM customers that come into

play at the end of the quarter” during RTI’s October 31, 2019 Q3 2019 earnings call.

       242.    Accurate recognizing and accounting of revenue for RTI was straightforward.

Goods should have been recorded as revenue in the quarter that they were shipped to customers,

and goods should have been shipped in the quarter that customers requested delivery dates and had

agreed-upon delivery windows. Based on customer contracts and invoices, the information of

when goods were supposed to be shipped to customers was available to and capable of being

readily discovered by the Individual Defendants. Thus, the inflated, prematurely, or improperly-

recognized revenue was known or readily apparent to the Individual Defendants. As RTI now

concedes, revenue for certain invoices should have been recognized at a later date than when

originally recognized and goods were shipped and received by certain OEM customers before

requested delivery dates and agreed-upon delivery windows.

       243.    Moreover, the improper revenue recognition required affirmative, coordinated acts

of regularly shipping goods to customers prematurely. Therefore, the improper conduct required

large-scale, consistent coordination between distinct personnel who managed customer orders,

managed shipping logistics, amassed operational data for the accounting department, and

completed the financials. Defendants’ conduct goes well beyond a solitary accounting error. It was

a coordinated scheme to assess financials before the period end; identify perceived shortfalls;

identify orders that, if shipped early, could remediate or mitigate those shortfalls; implement the

premature shipments; and update the accounting to incorporate revenue from the premature

shipment—all on a repetitive, ongoing basis spanning across multiple financial reporting periods




                                                80
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 81 of 94 PageID #:577




and fiscal years. The sheer scope of this conduct indicates RTI’s knowledge or deliberate

recklessness.

       244.     Furthermore, during the Class Period, Defendants were required to adopt a new

accounting standard which required them to undertake an in-depth, retrospective examination of

their contracts, including the ones later identified as highly problematic. Defendants claimed to

have completed this analysis prior to January 1, 2018.

       245.     The Individual Defendants’ focus on, and prioritization of, hitting RTI’s quarterly

revenue targets over accurate accounting and truthful financial reporting and disclosures as

members of the Company’s executive management set a “tone at the top” and cultural environment

in which internal controls were materially weak and deficient and failed to prevent or detect the

improper recognition of revenue. As RTI now admits, “[t]he tone from executive management

was insufficient,” which led to little or no “adequate processes for oversight,” little or no

“accountability for the performance of internal control over financial reporting responsibilities,”

few or no personnel in “key positions” with “the appropriate training to carry out their

responsibilities,” and “corrective activities were [not] appropriately applied, prioritized, and

implemented in a timely manner.” As a result, investors received materially misleading financial

results and information from Defendants during the Class Period that ultimately had to be restated.

       246.     In addition to RTI’s explicit admissions about its executive management’s “tone at

the top,” the Company terminated Defendant Louw just days after the revelations of the accounting

scandal at RTI. Defendant Louw had been a part of RTI’s finance team since June 2003 in various

roles including Vice President of Financial Planning and Analysis and a promotion to CFO in

January 2020, contingent and effective upon RTI’s proposed sale of its OEM business. His

removal as proposed CFO in close proximity to the revelation of the improper revenue recognition




                                                81
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 82 of 94 PageID #:578




is a powerful indicator that he was at least partly responsible for RTI’s false accounting and related

misconduct. Indeed, there is no other proffered or rational explanation for the sudden departure of

a financial executive who had previously been announced as the putative CEO. That departure,

therefore, further supports a strong inference of his scienter.

        247.    The Individual Defendants designed, maintained, and implemented so-called

internal controls that, by RTI’s own admission, were – and remain – materially deficient. The

Individual Defendants were able to exploit such ineffective and deficient internal controls, thereby

enabling the improper recognition of revenue that was not supposed to be earned until a later

quarter, thereby overstating the Company’s reported financial performance metrics, including

revenue, net income, and earnings per share. By their design, RTI’s internal controls during the

relevant time period lacked appropriate transparency and the open flow of communication and

dissemination of relevant and pertinent information from senior management — particularly with

respect to the contractual arrangements in the OEM business. The internal controls also lacked

processes, controls, adequate mechanisms, and oversight to ensure accountability for the

performance of internal control over financial reporting responsibilities, to ensure that key

personnel had adequate training to fulfill their financial reporting responsibilities, or to ensure that

corrective actions were appropriately applied, prioritized and implemented in a timely manner.

        248.    Owing to the deficient internal control practices and processes the Individual

Defendants designed, implemented and maintained, there was no adequate management oversight

of accounting or financial reporting activities in implementing accounting practices to conform to

GAAP. There was a lack of management oversight regarding completeness and accuracy of data

that was material to financial reporting. There was a lack of robust, documented accounting

policies. Beyond these admissions, RTI has further recently admitted that its procedures were




                                                  82
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 83 of 94 PageID #:579




insufficiently designed in order to advance accounting policies into effective action. In sum, and

owing to its woefully deficient and essentially lax, ineffective internal controls, the Company’s

Executive Officers were able to and did cause the manipulation of the timing of shipments and

corrupted the accuracy and reliability of RTI’s reported financial results.

        249.    RTI’s ineffective and weak internal controls, established and exploited by the

Individual Defendants, were symptomatic of a corporate culture, emanating from a tone at the top,

that lacked ethics or integrity, and was not averse to playing with the numbers. Those internal

controls and the defective corporate culture further support a strong inference that Defendants

acted with the requisite scienter with respect to the reporting of materially false and misleading

financial results.

        250.    The Individual Defendants established, implemented, and maintained a control

environment that enabled their accounting manipulations and false financial reporting. Books

cannot and do not cook themselves. RTI’s system of internal controls over financial reporting was

a constant and continuing focus of defendants’ communications with the market in SEC filings.

The Individual Defendants acknowledge in the Company’s SEC filings, which they executed, the

importance of adequate and effective internal controls to the market given their connection to

rendering reliable financial results. Yet RTI’s internal controls were materially weak, and violated

accounting standards, as the Company’s management has now admitted.

        251.    The Individual Defendants designed and implemented weak controls, exploited

their weakness, and then exploited their own SOX certifications, misleading the market by falsely

declaring their controls to be effective and adequate, and RTI’s financial accounting free of fraud.

The salutary intent and goals of SOX certifications intended by Congress to safeguard investors

from fraud, were instead weaponized by the Individual Defendants to deceive. Their public SOX




                                                 83
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 84 of 94 PageID #:580




certifications, falsely conveying a representation and impression that RTI’s financial results were

reliable, raise a strong inference that the Individual Defendants acted with an intent to deceive,

while internally withholding material information, inflating reported revenues that RTI was not

supposed to earn or was not entitled to earn until a later quarter, and deceptively skewing the

Company’s financial results.

       252.    Less than three weeks before the first corrective disclosure, moreover, Defendant

Singer engaged in a stock sale that were suspiciously timed and out of line with his pre- and post-

Class Period trading history. Specifically, Defendant Singer sold 11,450 Company shares for a

gain of approximately $44,444 during the Class Period, but has sold no shares since. Through this

insider trading, Defendant Singer reaped substantial profits from artificial inflation imbedded in

the trading price of RTI common stock as a result of defendants’ materially false and misleading

public statements and omissions. Defendant Singer’ trading in RTI stock at a profit, while investors

were being deceived regarding the Company's financial results and internal controls, supports a

strong inference of his scienter.

       253.    The Class Period sale by Defendant Singer is also highly suspicious given the fact

that he served as RTI’s CFO since September 2017 and was promoted to COO in January 2020,

contingent and effective upon the Company’s proposed sale of its OEM business. Despite his

positive statements to the market, including the annual reports filed with the SEC on Forms 10-K,

Singer elected to sell some of his holdings rather than continue to hold RTI stock in order to

ostensibly enjoy the further appreciation in its stock trading price. The insider sale perpetrated by

Singer was in flagrant violation of his duty under the federal securities laws to “abstain or

disclose.” That sale also demonstrates that Singer acted with actual acknowledge or deliberate

recklessness: indeed, he had a powerful motive to buoy or inflate the price of RTI stock by making




                                                 84
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 85 of 94 PageID #:581




or otherwise rendering false statements and financial results to the market to increase or buoy the

trading price of RTI stock as well as the selling price of its OEM business.

       254.    Finally, during the Class Period, Defendants repeatedly told the market that they

would undertake, and were undertaking, a comprehensive strategic review of the Company’s

business lines and operations to leverage the company’s expertise, technology and products, and

identify opportunities that can generate the most value for RTI’s customers, employees and

shareholders. Collectively, Defendants were intimately involved with and benefited for multiple

financial reported from this ongoing scheme that inflated RTI’s reported financials to investors.

Defendants acted with knowledge or, at a minimum, deliberate recklessness as to that conduct.

                                      LOSS CAUSATION

       255.    The false and misleading misrepresentations and material omissions, as alleged

herein, directly and proximately caused the economic loss suffered by Plaintiff and the Class

members she represents.

       256.    During the Class Period, Plaintiff and Class members purchased RTI common stock

at artificially inflated prices and were damaged thereby. The price of the Company’s securities

declined significantly when the misrepresentations made to the market, and/or the information

alleged herein to have been concealed from the market, and/or the effects thereof, were

disseminated and publicly revealed.

       257.    During the Class Period, Defendants materially misled the investing public, thereby

inflating the price of RTI common stock, by publicly issuing false and/or misleading statements

and/or omitting to disclose material facts necessary to make Defendants’ statements, as set forth

herein, not false and/or misleading. The statements and omissions were materially false and/or

misleading because they failed to disclose material adverse information and/or misrepresented the




                                                85
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 86 of 94 PageID #:582




truth about RTI’s business, operations, financial performance, and adequacy of its internal

controls, as alleged herein.

       258.    At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by the Plaintiff and other members of the Class. Defendants made or caused to

be made materially false and/or misleading statements about RTI’s financial results, internal

controls and related financial metrics and the reliability of their reported results. These material

misstatements and/or omissions had the cause and effect of creating in the market a false positive

assessment of the Company and its financial performance, internal controls and related well-being,

thus causing the Company’s securities to be overvalued and the price of its common stock to be

artificially inflated at all relevant times. Defendants’ materially false and/or misleading statements,

as alleged herein, resulted in the Plaintiff and other members of the Class in purchasing the

Company’s securities at artificially inflated prices, thus causing the damages complained of herein

when the truth was revealed in a series of corrective disclosures including those on March 16,

2020, March 20, 2020, and March 30, 2020, causing the trading price of RTI common stock to

materially decline, and removing the previously embedded artificial inflation.

                      PLAINTIFF’S CLASS ACTION ALLEGATIONS

       259.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all persons or entities that purchased

or otherwise acquired RTI common stock during the Class Period and were damaged thereby.

Excluded from the Class are Defendants herein, the officers and directors of the Company, at all

relevant times, members of their immediate families and their legal representatives, heirs,

successors or assigns and any entity in which Defendants have or had a controlling interest.




                                                  86
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 87 of 94 PageID #:583




        260.    The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, RTI common stock was actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can

be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by RTI or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        261.    Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        262.    Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to or in conflict with those of the Class.

        263.    Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

        a.      whether the federal securities laws were violated by Defendants’ acts as

                alleged herein;

        b.      whether statements made by Defendants to the investing public during the

                Class Period misrepresented material facts about the business, operations

                and management of RTI;




                                                  87
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 88 of 94 PageID #:584




       c.      whether the Individual Defendants caused RTI to issue false and misleading

               financial statements during the Class Period;

       d.      whether Defendants acted knowingly or recklessly in issuing false and

               misleading financial statements;

       e.      whether the prices of RTI common stock during the Class Period were

               artificially inflated because of the Defendants’ conduct complained of

               herein; and

       f.      whether the members of the Class have sustained damages and, if so, what

               is the proper measure of damages.

       264.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

       265.    Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

on-the-market doctrine in that:

       a.      Defendants made public misrepresentations or failed to disclose material facts

               during the Class Period;

       b.      the omissions and misrepresentations were material;

       c.      RTI common stock is traded in an efficient market;

       d.      the Company’s shares were liquid and traded with moderate to heavy volume

               during the Class Period;

       e.      the Company traded on the NASDAQ and was covered by multiple analysts;




                                                  88
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 89 of 94 PageID #:585




        f.      the misrepresentations and omissions alleged would tend to induce a reasonable

                investor to misjudge the value of the Company’s securities; and

        g.      Plaintiff and members of the Class purchased, acquired and/or sold RTI common

                stock between the time the Defendants failed to disclose or misrepresented material

                facts and the time the true facts were disclosed, without knowledge of the omitted

                or misrepresented facts.

        266.    Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

        267.    Alternatively, Plaintiff and the members of the Class are entitled to the presumption

of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in

their Class Period statements in violation of a duty to disclose such information, as detailed above.

                                            COUNT I
                Violations of Section 10(b) of The Exchange Act and Rule 10b-5
                                     Against All Defendants

        268.    Plaintiff repeats and realleges each and every allegation contained in ¶¶1-267 as if

fully set forth herein.

        269.    This Count is asserted against Defendants is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        270.     During the Class Period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false statements specified above, which they knew or

deliberately disregarded were misleading in that they contained misrepresentations and failed to

disclose material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading.

        271.    Defendants violated §10(b) of the Exchange Act and Rule 10b-5 in that they:

                                                 89
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 90 of 94 PageID #:586




           a. employed devices, schemes and artifices to defraud;

           b. made untrue statements of material facts or omitted to state material facts necessary

               in order to make the statements made, in light of the circumstances under which

               they were made, not misleading; or

           c. engaged in acts, practices and a course of business that operated as a fraud or deceit

               upon Plaintiff and others similarly situated in connection with their purchases of

               RTI common stock during the Class Period.

       272.    Defendants acted with scienter in that they knew that the public documents and

statements issued or disseminated in the name of RTI were materially false and misleading; knew

that such statements or documents would be issued or disseminated to the investing public; and

knowingly and substantially participated, or acquiesced in the issuance or dissemination of such

statements or documents as primary violations of the securities laws. These defendants by virtue

of their receipt of information reflecting the true facts of RTI, their control over, and/or receipt

and/or modification of RTI’s allegedly materially misleading statements, and/or their associations

with the Company which made them privy to confidential proprietary information concerning RTI,

participated in the fraudulent scheme alleged herein.

       273.     Individual Defendants, who are the senior officers and/or directors of the

Company, had actual knowledge of the material omissions and/or the falsity of the material

statements set forth above, and intended to deceive Plaintiff and the other members of the Class,

or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

disclose the true facts in the statements made by them or other RTI personnel to members of the

investing public, including Plaintiff and the Class.




                                                 90
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 91 of 94 PageID #:587




        274.    As a result of the foregoing, the market price of RTI common stock was artificially

inflated during the Class Period. In ignorance of the falsity of Defendants’ statements, Plaintiff

and the other members of the Class relied on the statements described above and/or the integrity

of the market price of RTI common stock during the Class Period in purchasing RTI common

stock at prices that were artificially inflated as a result of Defendants’ false and misleading

statements.

        275.    Had Plaintiff and the other members of the Class been aware that the market price

of RTI common stock had been artificially and falsely inflated by Defendants’ misleading

statements and by the material adverse information which Defendants did not disclose, they would

not have purchased RTI common stock at the artificially inflated prices that they did, or at all.

        276.     As a result of the wrongful conduct alleged herein, Plaintiff and other members of

the Class have suffered damages in an amount to be established at trial.

        277.    By reason of the foregoing, Defendants have violated Section 10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder and are liable to the Plaintiff and the other

members of the Class for substantial damages which they suffered in connection with their

purchase of RTI common stock during the Class Period.

                                             COUNT II
                          Violations of Section 20(a) of The Exchange Act
                                Against The Individual Defendants

        278.    Plaintiff repeats and realleges each and every allegation contained in ¶¶1-277, as if

fully set forth herein.

        279.    During the Class Period, the Individual Defendants participated in the operation

and management of RTI, and conducted and participated, directly and indirectly, in the conduct of

RTI’s business affairs. Because of their senior positions, they knew the adverse non-public

information about RTI’s current financial position and future business prospects.

                                                 91
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 92 of 94 PageID #:588




       280.    As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to RTI’s

business practices, and to correct promptly any public statements issued by RTI which had become

materially false or misleading.

       281.    Because of their positions of control and authority as senior officers, the Individual

Defendants were able to, and did, control the contents of the various reports, press releases and

public filings which RTI disseminated in the marketplace during the Class Period concerning the

Company’s business, operational and accounting policies. Throughout the Class Period, the

Individual Defendants exercised their power and authority to cause RTI to engage in the wrongful

acts complained of herein. The Individual Defendants therefore, were “controlling persons” of RTI

within the meaning of Section 20(a) of the Exchange Act. In this capacity, they participated in the

unlawful conduct alleged which artificially inflated the market price of RTI common stock.

       282.    Each of the Individual Defendants, therefore, acted as a controlling person of RTI.

By reason of their senior management positions and/or being directors of RTI, each of the

Individual Defendants had the power to direct the actions of, and exercised the same to cause, RTI

to engage in the unlawful acts and conduct complained of herein. Each of the Individual

Defendants exercised control over the general operations of RTI and possessed the power to

control the specific activities which comprise the primary violations about which Plaintiff and the

other members of the Class complain.

       283.    By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by RTI.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendants as follows:




                                                92
   Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 93 of 94 PageID #:589




       A.      Determining that the instant action may be maintained as a class action under Rule

23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;

       B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

of the acts and transactions alleged herein;

       C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as her reasonable attorneys’ fees, expert fees and other costs; and

       D.      Awarding such other and further relief as this Court may deem just and proper.

                               DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.


Dated: August 31, 2020                                  Respectfully submitted,


                                                        POMERANTZ LLP

                                                        /s/Louis C. Ludwig
                                                        Patrick V. Dahlstrom
                                                        Louis C. Ludwig
                                                        10 South LaSalle St., Ste. 3505
                                                        Chicago, IL 60603
                                                        312.377.1181
                                                        pdahlmstrom@pomlaw.com
                                                        lcludwig@pomlaw.com

                                                        Jeremy A. Lieberman
                                                        J. Alexander Hood II
                                                        600 Third Avenue, 20th Floor
                                                        New York, NY 10016
                                                        212.661.1100
                                                        jalieberman@pomlaw.com
                                                        ahood@pomlaw.com

                                                        Velvel (Devin) Freedman
                                                        Kyle W. Roche
                                                        Ivy T. Ngo
                                                        Constantine P. Economides
                                                        ROCHE CYRULNIK FREEDMAN LLP


                                                   93
Case: 1:20-cv-01939 Document #: 53 Filed: 08/31/20 Page 94 of 94 PageID #:590




                                          200 South Biscayne Blvd, Ste. 5500
                                          Miami, FL 33131
                                          305.851.5997
                                          vfreedman@rcfllp.com
                                          kyle@rcfllp.com
                                          ingo@rcfllp.com
                                          ceconomides@rcfllp.com

                                          Co-Lead and Proposed Class Counsel

                                          Brian Schall*
                                          brian@schallfirm.com
                                          THE SCHALL LAW FIRM
                                          1880 Century Park East, Ste. 404
                                          Los Angeles, CA 90067
                                          424.303.1964

                                          Additional Counsel for Lead Plaintiff




                                     94
